Exhibit 10.2

EXECUTION COPY

AGREEMENT AND PLAN OF MERGER

BY AND AMONG

INSITUFORM TECHNOLOGIES, INC.,

FIRST DOWN ACQUISITION CORPORATION

and

CORRPRO COMPANIES, INC.

Dated as of February 1, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article 1 Defined Terms    1 Article 2 The Merger    13   2.1   The Merger    13
  2.2   The Closing    13   2.3   Effective Time    13   2.4   Effect of the
Merger    13   2.5   Articles of Incorporation; Bylaws    14   2.6   Directors
and Officers    14 Article 3 Effect on Equity Interests; Exchange of
Certificates    14   3.1   Effect on Equity Interests    14   3.2   Closing Date
Company Debt Adjustment.    15   3.3   Closing Date Company Transaction Expenses
Adjustment    15   3.4   UK Pension Purchase Price Adjustments    16   3.5  
Payment and Exchange of Certificates    17   3.6   Convertible Securities    19
  3.7   Dissenting Shareholders    20 Article 4 Company Representations and
Warranties    20   4.1   Organization and Qualification; Subsidiaries    20  
4.2   Capitalization    21   4.3   Authority    22   4.4   No Conflict; Required
Filings and Consents    23   4.5   Permits; Compliance with Law    23   4.6  
Public Reports; Financial Statements    24   4.7   Absence of Certain Changes or
Events    25   4.8   Employee Benefit Plans; Labor and Employment Matters    26
  4.9   Contracts    31   4.10   Litigation    32   4.11   Environmental Matters
   32   4.12   Intellectual Property    34   4.13   Taxes    35   4.14   Brokers
   38   4.15   Real Properties    38   4.16   Accounts Receivable    41   4.17  
Warranties    41   4.18   Customers and Suppliers    41   4.19   Inventory    41
  4.20   Certain Assets    41   4.21   Insurance    42   4.22   Transactions
with Affiliates    42 Article 5 Representations and Warranties of Parent and
Merger Sub    42   5.1   Organization and Qualification; Subsidiaries    42  
5.2   Authority    42   5.3   No Conflict; Required Filings and Consents    43  
5.4   Ownership of Merger Sub; No Prior Activities    43   5.5   Financing    44

 

i



--------------------------------------------------------------------------------

  5.6   Company Stock    44   5.7   Brokers    44 Article 6 Covenants    44  
6.1   Conduct of Business by the Company Pending the Closing    44   6.2  
Company Shareholders Meeting; Board Recommendation; Voting Agreement of CorrPro
Investments LLC    46   6.3   Access to Information; Confidentiality    47   6.4
  No Solicitation    48   6.5   Appropriate Action; Government Consents; Filings
   49   6.6   Certain Notices    50   6.7   Indemnification and Insurance    50
  6.8   Employees; Employee Benefits    51   6.9   Reasonable Efforts;
Cooperation    52   6.10   Public Announcements    52   6.11   Financing    52  
6.12   Tax Matters.    53   6.13   Repayment of Larkin Notes    54   6.14  
Company 401(k) Savings Plan    54   6.15   SEC Filings    54   6.16  
Termination of Wingate Agreement    54   6.17   Vesting    54 Article 7 Closing
Conditions    54   7.1   Conditions to Obligations of Each Party under this
Agreement    54   7.2   Additional Conditions to Obligations of Parent and
Merger Sub    55   7.3   Additional Conditions to Obligations of the Company   
56 Article 8 Termination, Amendment and Waiver    57   8.1   Termination    57  
8.2   Effect of Termination; Limitation on Liability    58   8.3   Amendment   
59   8.4   Waiver    59   8.5   Fees and Expenses    59 Article 9 non Survival
of Representations and Warranties; covenants; no indemnification    59   9.1  
Survival of Representations, Warranties and Covenants    59 Article 10 General
Provisions    60   10.1   [Intentionally Omitted]    60   10.2   Notices    60  
10.3   Headings    60   10.4   Severability    60   10.5   Entire Agreement   
61   10.6   Assignment    61   10.7   Parties in Interest    61   10.8   Mutual
Drafting    61   10.9   Governing Law; Consent to Jurisdiction; Waiver of Trial
by Jury    61   10.10   Execution    62   10.11   Remedies Cumulative; Specific
Performance    62   10.12   Interpretation    62   10.13   Company Disclosure
Letter    63

 

ii



--------------------------------------------------------------------------------

Exhibit List

Exhibit A – Certificate of Merger

Exhibit B – Form of Closing Certificate of the Company

Exhibit C – Form of Closing Certificate of Parent

Exhibit D – Form of Closing Certificate of Merger Sub

Schedule List

Schedule A – Loan Agreements

Schedule B – Series B Liquidation Amount

Schedule C – Third Party Consents

 

iii



--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

AGREEMENT AND PLAN OF MERGER, dated as of February 1, 2009 (this “Agreement”),
by and among Insituform Technologies, Inc., a Delaware corporation (“Parent”),
First Down Acquisition Corporation, an Ohio corporation and a direct wholly
owned subsidiary of Parent (“Merger Sub”), and Corrpro Companies, Inc., an Ohio
corporation (the “Company”).

WHEREAS, the respective Boards of Directors of Parent, Merger Sub and the
Company have each approved, adopted and declared advisable this Agreement and
the merger of Merger Sub with and into the Company (the “Merger”) upon the terms
and subject to the conditions set forth herein and in accordance with the
General Corporation Law of the State of Ohio (the “OGCL”) and each other
applicable jurisdiction; and

WHEREAS, the respective Boards of Directors of Parent, Merger Sub and the
Company have each determined that the Merger is in furtherance of and consistent
with their respective business strategies and is fair to, and in the best
interest of, their respective shareholders; and

WHEREAS, Parent, Merger Sub and the Company desire to make certain
representations, warranties, covenants and agreements in connection with the
Merger and also prescribe various conditions to the Merger;

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Agreement and intending to be legally bound hereby, the parties hereto agree as
follows:

ARTICLE 1

DEFINED TERMS

For purposes of this Agreement, the term:

“$1.25 Option Shares” means the shares subject to Company Options with a $1.25
Liquidity Event Trigger Price.

“$1.75 Option Shares” means the shares subject to Company Options with a $1.75
Liquidity Event Trigger Price.

“$2.25 Option Shares” means the shares subject to Company Options with a $2.25
Liquidity Event Trigger Price.

“Acquirors” means collectively, the Parent and the Merger Sub.

“Acquisition Proposal” means any agreement, offer or proposal (other than this
Agreement, the Merger, or any other offer or proposal by Parent) relating to or
involving (i) any direct or indirect acquisition or purchase from the Company or
Company Subsidiaries or any acquisition by any Person or Group of a majority
interest in the total outstanding voting securities of the Company or any
Company Subsidiary or any tender offer or exchange offer that if consummated
would result in any Person or Group beneficially owning a majority of the total
outstanding voting securities of the Company or any Company Subsidiary, (ii) any
merger, consolidation, business combination or similar transaction involving the
Company or Company Subsidiaries, or (iii) any sale, lease, mortgage, pledge,
exchange, transfer, license, acquisition or disposition of a majority of the
consolidated assets of the Company and the Company Subsidiaries in any single
transaction or series of related transactions (other than in the ordinary course
of business).

 

1



--------------------------------------------------------------------------------

“Adjusted Purchase Price” means the amount obtained as follows: (i) Purchase
Price , (ii) less the amount of the Closing Date Company Debt Adjustment, if
any, (iii) less the amount of the Company Transaction Expenses Adjustment, if
any, (iv) plus the LPI Purchase Price Adjustment, if any, (v) plus the
Equalization Purchase price Adjustment, (vi) plus the amount of cash actually
received by the Company in payment of all Company Options and all Company
Warrants exercised between the date of this Agreement and immediately prior to
the Effective Time, if any, and (vii) less the amount of cash actually paid by
the Company in connection with the exercise of any Company Warrants exercised
between the date of this Agreement and immediately prior to the Effective Time,
if any.

“Adverse Recommendation Change” has the meaning set forth in Section 6.4(c).

“Affiliate” has the meaning used in Rule 145 promulgated by the SEC under the
Securities Act.

“Aggregate Merger Consideration” shall mean an amount equal to the Merger
Consideration to Common plus the Series B Liquidation Amount.

“Agreement” has the meaning set forth in the preamble hereto.

“Alternative Financing” has the meaning set forth in Section 6.11(b).

“Antitrust Laws” has the meaning set forth in Section 6.5(c).

“Applicable Documents” means (i) with respect to each holder of Company Common
Stock or Series B Preferred Stock, the Company Common Stock Certificate(s) or
Series B Preferred Stock Certificate(s) (as applicable) held by such holder,
together with the letter of transmittal duly completed and validly executed by
such holder in accordance with the instructions thereto and (ii) with respect to
each holder of a Company Warrant, a certificate representing the Company
Warrant(s) held by such holder.

“Bank of America Financing” has the meaning set forth in Section 5.5.

“Bank of America Loan and Security Agreement” means that certain Loan and
Security Agreement, dated as of April 10, 2008, among the Company, CCFC, Inc., a
Nevada corporation, Ocean City Research Corp., a New Jersey corporation, Corrpro
International, Inc., a Delaware corporation, Corrpro Canada, Inc., an Alberta
corporation, Borza Inspections, Ltd., an Alberta corporation, Bank of America,
N.A., as US Lender, Bank of America, N.A. (acting through its Canada branch), as
Canadian Lender, and Bank of America, N.A., a national banking association, as
collateral agent for the lenders.

“Blue Sky Laws” means state securities laws, including any “blue sky” laws.

“Business Day” has the meaning used in Rule 14d-1(g) promulgated by the SEC
under the Exchange Act.

“Business Insurance Policies” has the meaning set forth in Section 4.21.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.

“Certificate of Merger” has the meaning set forth in Section 2.3.

 

2



--------------------------------------------------------------------------------

“Certificates” has the meaning set forth in Section 3.5(a)(ii).

“Cleanup” means all actions required to (a) identify, investigate, contain,
characterize, cleanup, monitor, remove, remediate, transport, treat or otherwise
address any Hazardous Substances present in the Environment, (b) address a
Release or threatened Release of Hazardous Substances into the Environment,
(c) perform pre remedial studies and investigations and post remedial monitoring
and care, or (d) respond to any government directives, orders, or requests for
information relating to investigation, cleanup, removal, treatment, monitoring
or remediation of Hazardous Substances in the Environment. The term includes,
but is not necessarily limited to, the definitions of “removal,” “remedial
action,” and “respond” as set forth in CERCLA, 42 U.S.C. § 9601 (23), (24) and
(25), as amended, and “corrective action” as used in the Resource Conservation
and Recovery Act, 42 U.S.C. § 6928(h), as amended.

“Cleanup Costs” means all reasonable costs, fees, expenses (including attorneys’
fees and expenses), settlements, judgments, fines, penalties and other
remuneration incurred for Cleanup, including reasonable response costs incurred
and oversight fees imposed or assessed by any Governmental Entity with
jurisdiction over the Cleanup.

“Closing” has the meaning set forth in Section 2.2.

“Closing Date” has the meaning set forth in Section 2.2.

“Closing Date Company Debt Adjustment” has the meaning set forth in
Section 3.2(c).

“Closing Date Debt” means an amount equal to the aggregate amount of all
obligations of the Company and the Company Subsidiaries immediately prior to the
Effective Time (i) for borrowed money, (ii) evidenced by bonds, debentures or
notes, (iii) for capitalized lease obligations, (iv) all guarantees and
arrangements having the economic effect of a guarantee by the Company or any
Company Subsidiary of any indebtedness of any Person (other than the Company or
any Company Subsidiary), and (v) all interest, any premiums payable or any other
costs or charges (including any prepayment penalties) on any instruments or
obligations described in clauses (i) through (iv) hereof, including any such
obligations due under (A) the term loans included under the Bank of America Loan
and Security Agreement or (B) the Note Equity Purchase Agreement; provided that
Closing Date Debt shall not include (1) any principal amounts outstanding
immediately prior to the Effective Time under the Existing Revolving Credit
Facility or (2) any obligations of the Company or a Company Subsidiary due to
insurance companies in connection with financing of premiums of insurance
policies.

“Closing Debt Cap” means $15,500,000.

“COBRA” has the meaning set forth in Section 4.8(b).

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Company” has the meaning set forth in the preamble hereto.

“Company Articles of Incorporation” means the Amended and Restated Articles of
Incorporation of the Company.

“Company Balance Sheet” has the meaning set forth in Section 4.6(a).

“Company Balance Sheet Date” has the meaning set forth in Section 4.6(a).

 

3



--------------------------------------------------------------------------------

“Company Benefit Plans” means, to the extent currently sponsored, established,
maintained or contributed to or required to be contributed to by the Company or
any Company Subsidiary or any ERISA Affiliate for the benefit of any current or
former employee or director, or any beneficiary thereof of the Company or any
Company Subsidiary, (i) all employee benefit plans within the meaning of
Section 3(3) of ERISA, (ii) all stock option, stock purchase, phantom stock,
stock appreciation right, supplemental retirement, severance, sabbatical,
employee relocation, cafeteria benefit (Section 125 of the Code), dependent care
(Section 129 of the Code), medical, vision, dental, life insurance or accident
insurance plans, programs or arrangements, (iii) all bonus, stock bonus,
pension, profit sharing, savings, retirement, deferred compensation or incentive
plans, programs or arrangements and (iv) other fringe or employee benefit plans,
programs or arrangements that apply to senior management and that do not
generally apply to all employees (including, in each category, any plan, program
or arrangement that covers only one individual).

“Company Board” means the Board of Directors of the Company.

“Company Board Recommendation” means the recommendation by the Company Board
that the Company’s shareholders vote in favor of the adoption of this Agreement.

“Company Bylaws” means the Amended and Restated Code of Regulations of the
Company.

“Company Capital Stock” means the Company Common Stock and the Company Preferred
Stock.

“Company Common Stock” means the common shares, without par value, of the
Company.

“Company Common Stock Certificate” has the meaning set forth in
Section 3.5(a)(ii).

“Company Disclosure Letter” means the disclosure letter delivered by the Company
to Parent concurrently with the execution of this Agreement.

“Company Financial Statements” has the meaning set forth in Section 4.6(a).

“Company IP Rights” means material Intellectual Property, including Technology,
used in the conduct of the business of the Company and the Company Subsidiaries
as currently conducted, including, but not limited to, the Company-Owned IP
Rights.

“Company Option” means any option granted, and not exercised, expired or
terminated as of immediately prior to the Effective Time, to a current or former
employee, director or independent contractor of the Company or any of the
Company Subsidiaries or any predecessor thereof to purchase shares of Company
Common Stock pursuant to any Company Stock Option Plan.

“Company-Owned IP Rights” means Company IP Rights that are owned exclusively by
the Company or any of the Company Subsidiaries, including, without limitation,
Company Registered Intellectual Property.

“Company Periodic Reports” means the annual reports and quarterly reports of the
Company made available by the Company on www.pinksheets.com since January 1,
2006.

“Company Permits” has the meaning set forth in Section 4.5(a).

“Company Preferred Stock” has the meaning set forth in Section 4.2(a).

 

4



--------------------------------------------------------------------------------

“Company Registered Intellectual Property” means all United States,
international and foreign (i) patents and patent applications (including
provisional applications), (ii) registered service marks and trademarks and
applications to register service marks and trademarks, (iii) registered Internet
domain names and (iv) registered copyrights and applications for copyright
registration, in each case of (i) through (iv) that is owned by the Company or
any of the Company Subsidiaries and which have not expired.

“Company Shareholders Approval” has the meaning set forth in Section 4.3(a).

“Company Shareholders Meeting” has the meaning set forth in Section 4.3(a).

“Company Stock Option Plans” means any stock option, stock bonus, stock award or
stock purchase plan, program or arrangement, as amended to date, of the Company
or any of the Company Subsidiaries or any predecessor thereof, including the
Company’s 2006 Long-Term Incentive Plan, as amended or restated, 2004 Long-Term
Incentive Plan, as amended or restated, 1997 Long-Term Incentive Plan, as
amended or restated, 1997 Directors Plan, as amended or restated, and 2001
Non-Employee Directors’ Stock Appreciation Rights Plan, as amended or restated.

“Company Subsidiary” has the meaning set forth in Section 4.1(a).

“Company Termination Fee” has the meaning set forth in Section 8.2(b).

“Company Transaction Expenses” shall mean all Expenses of the Company including,
without limitation, (i) all premiums and other amounts due under the New D&O
Tail and (ii) all bonuses payable to management of the Company due to the
consummation of the Merger; provided that Company Transaction Expenses shall
specifically include any Expenses arising from or in connection with the UK
Pension or any due diligence, advice or reviews relating thereto.

“Company Transaction Expenses Adjustment” has the meaning set forth in
Section 3.3(b).

“Company Transaction Expenses Cap” shall mean $3,300,000.

“Company Warrants” means warrants to purchase shares of Company Common Stock.

“Confidentiality Agreement” has the meaning set forth in Section 6.3(c).

“Consent” means any consent, approval or authorization of a Person, including
any Governmental Entity.

“Continuing Employee” has the meaning set forth in Section 6.8(a).

“Contract” means any agreement, contract, subcontract, lease, sublease, note,
loan, evidence of Indebtedness, letter of credit, covenant not to compete,
obligation, indenture or option, whether oral or written.

“D&O Indemnified Party” means each person who is now, has been at any time prior
to the date of this Agreement, or becomes prior to the Effective Time, an
officer, director, employee, controlling shareholder or agent (including a
trustee or fiduciary of a Company Benefit Plan) of the Company and each Company
Subsidiary and who, at the Effective Time, is entitled to indemnification
(i) under the articles or certificate of incorporation or bylaws (or equivalent
documents) of the Company or such Company Subsidiary at such time or
(ii) pursuant to an indemnification agreement with the Company or any Company
Subsidiary in existence on the date hereof, which such indemnification
agreements shall be listed in Section 6.7(a) of the Company’s Disclosure Letter.

 

5



--------------------------------------------------------------------------------

“Dissenting Shares” has the meaning set forth in Section 3.7.

“Effective Time” has the meaning set forth in Section 2.3.

“Encumbrance” means, with respect to any asset, any mortgage, deed of trust,
lien, pledge, charge, security interest, title retention device, conditional
sale or other security arrangement, collateral assignment, claim, adverse claim
of title, ownership or other similar encumbrance of any kind in respect of such
asset (including any restriction on (i) the voting of any security or the
transfer of any security or other asset, (ii) the receipt of any income derived
from any asset, and (iii) the use of any asset), other than any encumbrance
arising (A) in the ordinary course of business, (B) by reasons of restrictions
on transfers under federal, state and foreign securities Laws, (C) under
applicable Laws with respect to Taxes not yet due and payable, or (D) under the
Loan Agreements.

“Environment” means surface or subsurface soil or strata, surface waters and
sediments, navigable waters, wetlands, groundwater, sediments, drinking water
supply, ambient air, plants, animals, and natural resources. The term also
includes indoor air and building materials to the extent regulated under
Environmental Laws.

“Environmental Claim” means a claim or demand by, or notice from, a third party,
including any Governmental Entity, person or citizens’ group, (i) seeking a
remedy for any Environmental Condition, (ii) alleging liability or
responsibility for or with respect to any Environmental Condition, or
(iii) alleging a violation of or liability under Environmental Law or
Environmental Permits, whether due to negligence, strict liability or otherwise.
The term includes administrative investigations, hearings and proceedings, court
actions, arbitrations, orders, notices of violation, notice of potential
responsibility, claims, actions filed in court (including contribution actions),
for or with respect to bodily injury, property damage, damage to the
Environment, Cleanup, Cleanup Costs and violations of Environmental Laws,
regardless of whether the claim at issue is false, fraudulent or has no basis in
fact and regardless of whether the party against who the claim is asserted has a
legal or equitable defense to such claim.

“Environmental Condition” means the intentional or unintentional presence of,
Release or threatened Release of any Hazardous Substances at or into the
Environment.

“Environmental Laws” means any Law, including Cleanup standards developed by any
Governmental Entity dealing with pollution or the protection of the Environment
or exposure to Hazardous Substances, and includes, but is not necessarily
limited to CERCLA, the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq. (“RCRA”), the Clean
Water Act, 33 U.S.C. § 1251 et seq., the Clean Air Act, 42 U.S.C. § 7401 et
seq., the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq., the Safe
Drinking Water Act, 42 U.S.C. § 300f et seq., the Emergency Planning and
Community Right-to-Know Act, 42 U.S.C. § 11001 et seq., the Oil Pollution Act,
33 U.S.C. § 2701 et seq., the Hazardous Material Transportation Act, 49 U.S.C. §
1801 et seq., and the Occupational Safety and Health Act, 29 U.S.C. § 651 et
seq., as amended.

“Environmental Permits” means any authorizations, licenses, permits, plans, or
registrations required by or issued pursuant to any Environmental Law by any
Governmental Entity in connection with the Company’s or any Company Subsidiary’s
activities and operations at the Facilities or the Real Properties.

“Equalization Purchase Price Adjustment” has the meaning set forth in
Section 3.4(c).

 

6



--------------------------------------------------------------------------------

“Equity Interest” means any share, capital stock, partnership, member or similar
interest in any Person, and any option, warrant, right or security (including
debt securities) convertible, exchangeable or exercisable therefor.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

“ERISA Affiliate” means, as of the date hereof, any entity or trade or business
(whether or not incorporated), other than the Company and the Company
Subsidiaries, that currently, together with the Company is considered under
common control and treated as a single employer under Sections 414(b), (c),
(m) or (o) of the Code.

“Estimated Closing Date Company Debt” has the meaning set forth in
Section 3.2(b).

“Estimated Company Transaction Expenses” has the meaning set forth in
Section 3.3(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the SEC thereunder.

“Exchange Agent” means US Bank, NA. or such other party mutually acceptable to
Company and Parent.

“Exchange Agent Agreement” has the meaning set forth in Section 3.5(b).

“Exchange Fund” has the meaning set forth in Section 3.5(b).

“Existing Revolving Credit Facility” shall mean all Indebtedness arising under
the revolving credit facility included under the Bank of America Loan and
Security Agreement.

“Expenses” includes all out-of-pocket expenses (including all fees and expenses
of legal counsel, accountants, investment bankers, experts and consultants to a
party hereto and its Affiliates) incurred by a party or on its behalf in
connection with or related to the authorization, preparation, negotiation,
execution and performance of this Agreement and the transactions contemplated
hereby, including the solicitation of shareholder approvals and all other
matters related to the transactions contemplated hereby.

“Facilities” means all plants, offices, manufacturing facilities, stores,
warehouses, administration buildings and real property and related facilities
and fixtures owned or leased by the Company or any of the Company Subsidiaries.

“Final Salary Scheme Members” means the employees, directors, ex-employees and
ex-directors of UK Corrpro who are entitled to benefit under the UK Pension and
all those persons who are spouses, children and dependants thereof.

“Final Salary Scheme Trustees” means M. Davies, N. Darley and P.F. Rogan.

“Financing” has the meaning set forth in Section 5.5.

“Financing Commitment Letter” has the meaning set forth in Section 5.5.

“First Equalization Purchase Price Adjustment” has the meaning set forth in
Section 3.4(b).

 

7



--------------------------------------------------------------------------------

“Fully Diluted Shares” means the aggregate number of shares of Company Common
Stock outstanding immediately prior to the Effective Time, assuming the exercise
of all shares subject to all fully vested Company Options (other than
Non-Vesting Option Shares) for which the exercise price thereof is less than the
Per Share Merger Consideration and assuming exercise in full of all Company
Warrants and assuming the cancellation of 250,000 shares of restricted stock
held by William V. Larkin, Jr.

“GAAP” means generally accepted accounting principles as applied in the United
States as in effect on the date hereof.

“Governmental Entity” means any supranational, national, state, municipal, local
or foreign government, any court, tribunal, arbitrator, administrative agency,
commission or other governmental official, authority or instrumentality, in each
case whether domestic or foreign, any stock exchange or similar self-regulatory
organization or any quasi-governmental or private body exercising any
regulatory, Tax authority or any other governmental or quasi-governmental
entity.

“Group” has the meaning as used in Section 13 of the Exchange Act, except where
the context otherwise requires.

“Hazardous Substances” means any solid, liquid, gaseous or thermal pollutant,
element, chemical, irritant, vapor, waste or contaminant regulated because of
its actual or potential adverse effect on human health or Environment, including
but not limited to, solid waste, herbicides, pesticides, asbestos-containing
material, polychlorinated biphenyls, pesticides, lead-based paint, oil,
petroleum, petroleum- based products and constituents thereof, radiation and
noise.

“HM Revenue” means HM Revenue & Customs (previously the Inland Revenue) which
grants tax approval with respect to UK pension schemes.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations thereunder.

“Income Tax” shall mean any income or franchise Tax imposed on or measured by
net income, taxable income, gross profit, net worth, capital, gross receipts or
any substantially similar measure, including but not limited to Texas gross
margins tax, Michigan receipts tax, Ohio commercial activities tax and the
Washington business and occupation tax.

“Indebtedness” means, with respect to any Person, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (iii) all
obligations of such Person upon which interest charges are customarily paid,
(iv) all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person, (v) all
obligations of such Person issued or assumed as the deferred purchase price of
property (excluding obligations of such Person to creditors for raw materials,
inventory and supplies incurred in the ordinary course of such Person’s
business), (vi) all capitalized lease obligations of such Person, (vii) all
obligations of others secured by any Encumbrance on property or assets owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed, (viii) all obligations of such Person under interest rate or
currency swap transactions (valued at the termination value thereof), (ix) all
letters of credit issued for the account of such Person (excluding letters of
credit issued for the benefit of suppliers to support accounts payable to
suppliers incurred in the ordinary course of business), (x) all obligations of
such Person to purchase securities (or other property) that arise out of or in
connection with the sale of the same or substantially similar securities or
property, (xi) all guarantees and arrangements having the economic effect of a
guarantee of such Person of any

 

8



--------------------------------------------------------------------------------

indebtedness of any other Person, and (xii) all interest, any premiums payable
or any other costs or charges (including any prepayment penalties) on any
instruments or obligations described in clauses (i) through (xi) hereof;
provided, however, that Indebtedness shall not include any liabilities arising
from (A) the UK Pension deficit, and (B) any obligation due to insurance
companies in connection with financing of premiums of insurance policies.

“Intellectual Property” means any and all worldwide industrial and intellectual
property rights, including, without limitation, Internet domain names and any
rights available (including with respect to Technology) under patent, trademark,
service mark, utility model, copyright or trade secret Law or any other
statutory provision or common law doctrine in the United States or other
country, irrespective of whether such rights are registered, and including
without limitation, utilization rights.

“Investor and Registration Rights Agreement” means that certain Investor and
Registration Rights Agreement, dated as of March 30, 2004, by and between
CorrPro Investments, LLC and the Company.

“IRS” means the United States Internal Revenue Service.

“Know-How” means proprietary trade secrets, formulae, invention records,
specifications, quality control procedures, manufacturing processes and other
know-how.

“Knowledge” means (i) with respect to the Company and/or any Company Subsidiary,
the actual knowledge of a fact, circumstance, event or other matter by any of
the following individuals: William V. Larkin, Robert Mayer, David Kroon, David
Johnson, Bruce Wiskel, Mark Davies, Tim Wallace, Denise Patterson, Karen
Domingue, Jeff Rog, Randy Galisky, Spencer Turpin, Todd Brabson, Glenn Betts,
Shue Underwood, Terry Lacey, and Andrew Gillespie, and (ii) with respect to any
other Person, the actual knowledge of a fact, circumstance, event or other
matter by the officers and directors of such Person.

“Law” means any foreign or domestic federal, state, provincial, local, municipal
or other law, statute, code, treaty, ordinance, rule, regulation, legal
doctrine, order, permit, judgment, writ, stipulation, award, injunction, decree
or arbitration award or finding.

“Lease” has the meaning set forth in Section 4.15(b).

“Leased Real Property” has the meaning set forth in Section 4.15(b).

“Loan Agreements” means (i) the Bank of America Loan and Security Agreement,
(ii) the Note and Equity Purchase Agreement, (iii) the loan agreements listed on
Schedule A, and (iv) in the case of clauses (i) through (iii) above, all
amendments, modifications or supplements thereto.

“Losses” of a Person shall mean, without duplication, any and all out of pocket
losses, liabilities, damages, claims, awards, judgments, costs and expenses,
interest and penalties (including, without limitation, reasonable attorneys’
fees) imposed upon or sustained or incurred by such Person.

“LPI Purchase Price Adjustment” has the meaning set forth in Section 3.4.

“Material Adverse Effect” means any effect, event, occurrence, development,
circumstance, change or condition (each an “Effect”) that is materially adverse
to the assets, business, financial condition or results of operations of the
Company and the Company Subsidiaries, taken as a whole, except to the extent
that such Effect results from (i) changes or conditions affecting economic or
capital markets in the United States or internationally, (ii) changes or
conditions affecting the industry in which

 

9



--------------------------------------------------------------------------------

the Company or any Company Subsidiary operates, (iii) the announcement of this
Agreement or the transactions contemplated hereby or of the identity of Parent,
(iv) any outbreak of major or material worsening of hostilities in which the
United States is involved or any act of terrorism within the United States or
directed against its facilities or citizens wherever located, or (v) any actions
required under this Agreement to obtain any authorization or approval under
applicable antitrust or competition laws for the consummation of the
transactions contemplated by this Agreement.

“Material Contract” has the meaning set forth in Section 4.9(a).

“Merger” has the meaning set forth in the recitals hereto.

“Merger Consideration to Common” means the difference between (i) the Adjusted
Purchase Price and (ii) the Series B Liquidation Amount.

“Merger Sub” has the meaning set forth in the preamble hereto.

“Money Purchase Scheme” means the Group Personal Pension Plan with Standard
Life.

“New D&O Tail” has the meaning set forth in Section 6.7(b).

“Non-Vesting Option Shares” means the $1.75 Option Shares, the $2.25 Option
Shares or any other shares subject to Company Options that are not vested as of
the Effective Time.

“Note and Equity Purchase Agreement” means that certain Note and Equity Purchase
Agreement, dated as of March 30, 2004, by and among the Company, and CCFC, Inc.,
a Nevada corporation, Ocean City Research Corp., a New Jersey corporation, and
Corrpro International, Inc., a Delaware corporation, Commonwealth Seager
Holdings Ltd., an Alberta corporation, Corrpro Canada, Inc., an Alberta
corporation, and Borza Inspections Ltd., an Alberta corporation, the securities
purchasers listed in Annex A (or any amendment or supplement thereto) attached
thereto and American Capital Financial Services, Inc., a Delaware corporation,
as administrative agent for purchasers thereunder.

“Notice of Superior Offer” has the meaning set forth in Section 6.4(c).

“OGCL” has the meaning set forth in the recitals hereto.

“Parent” has the meaning set forth in the preamble hereto.

“Parent Material Adverse Effect” means any Effect that is materially adverse to
the assets, business, financial condition or results of operations of the Parent
and the Parent Subsidiaries, taken as a whole, except to the extent that such
Effect results from (i) changes or conditions affecting economic or capital
markets in the United States or internationally, (ii) changes or conditions
affecting the industry in which the Parent or any Parent Subsidiary operates,
(iii) the announcement of this Agreement or the transactions contemplated hereby
or the identity of Parent, (iv) any outbreak of major or material worsening of
hostilities in which the United States is involved or any act of terrorism
within the United States or directed against its facilities or citizens wherever
located, or (v) any actions required under this Agreement to obtain any
authorization or approval under applicable antitrust or competition laws for the
consummation of the transactions contemplated by this Agreement.

“Parent Subsidiary” has the meaning set forth in Section 5.1.

 

10



--------------------------------------------------------------------------------

“Payee” means each recipient of Merger Consideration to Common including upon
exercise or cash out of a Company Option, restricted stock or a Company Warrant.

“Pensions Regulator” means the regulator of work-based pension schemes in the
United Kingdom created under the Pensions Act 2004.

“Per Share Merger Consideration” means the quotient of (i) the Merger
Consideration to Common, divided by (ii) the number of Fully Diluted Shares.

“Permit” means any permit, authorization, approval, registration, license,
certificate, exemption, waiver or variance issued or granted by or obtained from
any Governmental Entity.

“Permitted Exceptions” has the meaning set forth in Section 4.15(a).

“Person” means an individual, corporation, limited liability company,
partnership (limited, general or otherwise), association, trust, business trust,
unincorporated organization, or other entity or group.

“Pre-Closing Straddle Period” has the meaning set forth in Section 4.13(a).

“Pre-Closing Tax Periods” has the meaning set forth in Section 6.12(a).

“Proceeding” shall mean any claim, action, suit or proceeding whether civil,
criminal, administrative or investigative.

“Purchase Price” means $65,600,000.

“Qualified Plan” has the meaning set forth in Section 4.8(b).

“Real Properties” has the meaning set forth in Section 4.15(a).

“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, disposing or dumping.

“Representatives” means an entity’s directors, officers, employees, Affiliates,
accountants, consultants, legal counsel, advisors, investment bankers, brokers,
agents and other representatives.

“Restraint” has the meaning set forth in Section 7.1(b).

“SEC” means the Securities and Exchange Commission.

“Second Equalization Purchase Price Adjustment” has the meaning set forth in
Section 3.4(c).

“Secretary of State” has the meaning set forth in Section 2.3.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated by the SEC thereunder.

“Series A Preferred Stock” has the meaning set forth in Section 4.2(a).

 

11



--------------------------------------------------------------------------------

“Series B Liquidation Amount” means the aggregate liquidation preference payable
to all the holders of the Series B Preferred Stock on the Closing Date under
Article Fourth, Section (d)(4) of the Company Articles of Incorporation.
Schedule B hereto sets forth the Series B Liquidation Amount.

“Series B Liquidation Amount Per Share” means an amount equal to (i) the Series
B Liquidation Amount, divided by (ii) the number of shares of Series B Preferred
Stock outstanding immediately prior to the Effective Time.

“Series B Preferred Stock” has the meaning set forth in Section 4.2(a).

“Series B Preferred Stock Certificate” has the meaning set forth in
Section 3.5(a)(ii).

“Straddle Period” has the meaning set forth in Section 6.12(a).

“Subsequent Disclosure Schedule” has the meaning set forth in Section 10.13.

“Subsequent Event” has the meaning set forth in Section 10.13.

“Subsidiary” of a specified entity means any corporation, partnership, limited
liability company, joint venture or other entity of which the specified entity
(either alone or through or together with any other subsidiary) owns, directly
or indirectly, 50% or more of the stock or other equity or partnership
interests.

“Superior Offer” means, with respect to the Company, an unsolicited, bona fide
written offer made by a third party for an Acquisition Proposal on terms that
the Company Board has in good faith concluded (after consultation with its
outside legal counsel and its financial advisor), taking into account, among
other things, all legal, financial, regulatory and other aspects of the offer
and the Person making the offer, to be more favorable to the Company’s
shareholders (in their capacities as shareholders) than the terms of the Merger
and is reasonably capable of being consummated.

“Surviving Corporation” has the meaning set forth in Section 2.1.

“Tax Return” means any report, return, statement, declaration, claim for refund,
information return or other written information (including any related or
supporting schedules, statements or information and amended returns) filed or
required to be filed in connection with any Taxes, including (i) any schedule or
attachment thereto and any amendment or supplement thereof and (ii) the
administration of any Laws, regulations or administrative requirements relating
to any Taxes.

“Taxes” means (i) all taxes, levies, assessments, duties, imposts or other like
assessments, charges or fees (including estimated taxes, charges and fees),
including, without limitation, income, profits, gross receipts, transfer,
excise, property, sales, use, value-added, ad valorem, license, excise, capital,
wage, employment, payroll, withholding, social security, Medicare, severance,
occupation, import, custom, duties, stamp, documentary, mortgage, registration,
alternative, add-on minimum, environmental, franchise or other governmental
taxes or charges of any kind whatsoever, imposed by any Governmental Entity
responsible for the imposition of any such tax (each, a “Tax Authority”),
including any interest, penalties, fines or additions to tax applicable or
related thereto, (ii) all liability for the payment of any amounts of the type
described in clause (i) as the result of being (or ceasing to be) a member of an
affiliated, consolidated, combined or unitary group (or being included (or
required to be included) in any Tax Return related thereto) and (iii) all
liability for the payment of any amounts as a result of an express or implied
obligation to indemnify or otherwise contribute, assume or succeed to the
liability of any other Person with respect to the payment of any amounts of the
type described in clause (i) or clause (ii).

 

12



--------------------------------------------------------------------------------

“Technology” means, collectively, designs, formulae, methods, techniques, ideas,
data improvements, inventions, software and other similar materials, all
recordings, graphs, drawings, reports, analyses, and Know-How and other
writings, and any other embodiments of the above, in any form whether or not
specifically listed herein, and all related technology, that are used,
incorporated or embodied in or displayed by any of the foregoing or used in the
design, development, reproduction, sale, marketing, maintenance or modification
of any of the foregoing.

“UK Corrpro” means Corrpro Companies Europe Limited.

“UK Pension” means the Corrpro Companies Europe Limited Pension and Assurance
Scheme established by an Interim Trust Deed dated 29 November 1974 and currently
governed by a Definitive Trust Deed and Rules dated 7 November 2000 of which UK
Corrpro is the principal employer.

“UK Valuation” has the meaning set forth in Section 4.8(o)(vii).

ARTICLE 2

THE MERGER

2.1 The Merger. Upon the terms and subject to satisfaction or waiver of the
conditions set forth in this Agreement, and in accordance with the OGCL, Merger
Sub, at the Effective Time, shall be merged with and into the Company. As a
result of the Merger, the separate corporate existence of Merger Sub shall cease
and the Company shall continue as the surviving corporation of the Merger (the
“Surviving Corporation”) and as a wholly-owned Subsidiary of Parent.

2.2 The Closing. The closing of the transactions contemplated hereby (the
“Closing”) shall take place on the third (3rd) Business Day at 10:00 a.m.
(Central time) after the satisfaction or waiver of each of the conditions set
forth in Article 7 (other than those conditions that by their terms are to be
satisfied at Closing, but subject to the satisfaction or waiver of such
condition at such time) or at such other time or date as the parties hereto
agree. The Closing shall take place at the offices of Thompson Coburn in St.
Louis, Missouri or such other location as the parties hereto agree. The date on
which the Closing occurs is herein referred to as the “Closing Date.”

2.3 Effective Time. On the Closing Date, a properly executed certificate of
merger in substantially the form attached hereto as Exhibit A (the “Certificate
of Merger”) conforming to the requirements of the OGCL, and otherwise in form
and substance satisfactory to Parent and the Company, shall be filed with the
Secretary of State of the State of Ohio (the “Secretary of State”). The Merger
shall become effective upon the date and time of the filing of the Certificate
of Merger with the Secretary of State, or such later date and time as the
Company and Parent may agree and specify in the Certificate of Merger. The date
and time the Merger becomes effective is referred to in this Agreement as the
“Effective Time.” For all purposes, all of the document deliveries and other
actions to occur at the Closing will be conclusively presumed to have occurred
at the same time, immediately before the Effective Time, unless otherwise
specifically set forth in the applicable document.

2.4 Effect of the Merger. At the Effective Time, the effect of the Merger shall
be as provided in this Agreement, the Certificate of Merger and the applicable
provisions of the OGCL. Without limiting the generality of the foregoing, at the
Effective Time, except as otherwise provided herein, all the property, rights,
privileges, powers and franchises of the Company and Merger Sub shall vest in
the Surviving Corporation, and all debts, liabilities and duties of the Company
and Merger Sub shall become the debts, liabilities and duties of the Surviving
Corporation.

 

13



--------------------------------------------------------------------------------

2.5 Articles of Incorporation; Bylaws. At the Effective Time, the articles of
incorporation and the code of regulations of the Merger Sub as in effect
immediately prior to the Effective Time shall be the articles of incorporation
and code of regulations of the Surviving Corporation.

2.6 Directors and Officers. The directors of Merger Sub immediately prior to the
Effective Time shall be the directors of the Surviving Corporation, each to hold
office until such person’s successor shall be elected and qualified or such
person’s earlier death, resignation or removal in accordance with the OGCL,
articles of incorporation and code of regulations of the Surviving Corporation.
The executive officers of the Company immediately prior to the Effective Time
shall be the officers of the Surviving Corporation, each to hold office until
such person’s successor shall be elected and qualified or such person’s earlier
death, resignation or removal in accordance with the OGCL, articles of
incorporation and code of regulations of the Surviving Corporation.

ARTICLE 3

EFFECT ON EQUITY INTERESTS; EXCHANGE OF CERTIFICATES

3.1 Effect on Equity Interests. At the Effective Time, by virtue of the Merger
and without any action on the part of Merger Sub, the Company or the holders of
any of the following securities:

(a) Company Common Stock. Each share of Company Common Stock issued and
outstanding immediately prior to the Effective Time (other than any shares of
Company Common Stock to be canceled pursuant to Section 3.1(c) and Dissenting
Shares referred to in Section 3.7) shall be converted, subject to the other
provisions of Section 3.1 and Sections 3.5(e) and 3.7, into the right to receive
the Per Share Merger Consideration. At the Effective Time, all such shares of
Company Common Stock shall no longer be outstanding and shall automatically
cease to exist, and each certificate previously representing any such shares
shall thereafter represent only the right to receive the Per Share Merger
Consideration multiplied by the number of shares represented by such
certificate, subject to other provisions of Section 3.1 and Sections 3.5(e) and
3.7.

(b) Series B Preferred Stock. Each share of Series B Preferred Stock issued and
outstanding immediately prior to the Effective Time (other than any shares of
Series B Preferred Stock to be canceled pursuant to Section 3.1(c) and
Dissenting Shares referred to in Section 3.7) shall be converted, subject to the
other provisions of Section 3.1 and Sections 3.5(e) and 3.7, into the right to
receive an amount in cash without interest equal to the Series B Liquidation
Amount Per Share. At the Effective Time, all shares of Series B Preferred Stock
shall no longer be outstanding and shall automatically cease to exist, and each
certificate previously representing any such shares shall thereafter represent
only the right to receive the Series B Liquidation Amount Per Share multiplied
by the number of shares represented by such certificate, subject to other
provisions of Section 3.1 and Section 3.5(e) and Section 3.7.

(c) Cancellation of Certain Shares. Each share of Company Capital Stock held,
immediately prior to the Effective Time, by the Company, any Company Subsidiary,
the Parent, Merger Sub or any Subsidiary of the Parent or Merger Sub shall be
canceled and extinguished without any conversion thereof, and no payment shall
be made with respect thereto.

(d) Change in Shares. In the event of any stock split, reverse stock split,
stock dividend (including any dividend or distribution of securities convertible
into capital stock), reorganization, reclassification, combination,
recapitalization or other like change with respect to shares of Company Capital
Stock occurring after the date of this Agreement and prior to the Effective
Time, the Per Share Merger Consideration, the Series B Liquidation Amount Per
Share and all references in this Agreement to specified numbers of shares of any
class or series affected thereby, and all calculations

 

14



--------------------------------------------------------------------------------

provided for that are based upon numbers of shares of any class or series (or
trading prices therefor) affected thereby, shall be equitably adjusted to the
extent necessary to provide the parties the same economic effect as contemplated
by this Agreement prior to such stock split, reverse stock split, stock
dividend, reorganization, reclassification, combination, recapitalization or
other like change.

(e) Capital Stock of Merger Sub. At the Effective Time, each share of capital
stock of Merger Sub that is issued and outstanding immediately prior to the
Effective Time will, by virtue of the Merger and without further action on the
part of the sole stockholder of Merger Sub, be converted into and become one
share of common stock of the Surviving Corporation (and the shares of the
Surviving Corporation into which the shares of Merger Sub capital stock are so
converted shall be the only shares of the Surviving Corporation’s capital stock
that are issued and outstanding immediately after the Effective Time). Each
certificate evidencing ownership of shares of Merger Sub common stock will
evidence ownership of such shares of common stock of the Surviving Corporation.

3.2 Closing Date Company Debt Adjustment.

(a) Cooperation. Prior to the Closing Date, the Company shall cooperate and use
commercially reasonable efforts to assist the Acquirors to coordinate the
repayment in full by the Acquirors on the Closing Date of certain Indebtedness
outstanding as of the Closing Date, including obtaining pay-off letters and
releases of all Encumbrances securing any such Indebtedness.

(b) Estimated Closing Date Company Debt. At least five (5) Business Days prior
to the Closing Date, the Company shall prepare, and deliver to the Parent a
certificate which shall set forth (i) the estimated Closing Date Debt of the
Company as of immediately prior to the Effective Time, itemized by individual
payor and payee and estimated outstanding balance as of the Closing Date (the
“Estimated Closing Date Company Debt”), and (ii) a statement of the amount of
any Closing Date Company Debt Adjustment calculated pursuant to Section 3.2(c)
below. The Company and the Company Subsidiaries shall provide the Acquirors and
their respective designees with reasonable cooperation and access at reasonable
times to their books and records (including financial statements) and to their
personnel to verify the Estimated Closing Date Company Debt. The accuracy of the
Estimated Closing Date Company Debt shall be reasonably acceptable to Parent.

(c) Adjustment to Purchase Price Based on Estimated Closing Date Company Debt.
The Purchase Price and the corresponding amount payable to the Payees shall be
decreased, by the amount, if any, that the Estimated Closing Date Company Debt
exceeds the Closing Debt Cap (the amount of any such excess, the “Closing Date
Company Debt Adjustment”).

3.3 Closing Date Company Transaction Expenses Adjustment.

(a) Estimated Company Transaction Expenses. At least five (5) Business Days
prior to the Closing Date, the Company shall prepare and deliver to the Parent a
certificate which shall set forth the Company Transaction Expenses (or an
estimate determined in the good faith of the Company for all Company Transaction
Expenses that are not then known or determinable) itemized by individual payor
and payee and the estimated amount due including amounts that may be incurred at
or after the Effective Time (the “Estimated Company Transaction Expenses”). The
accuracy of the Estimated Company Transaction Expenses shall be reasonably
acceptable to Parent.

(b) Adjustment to Purchase Price Based on Estimated Company Transaction
Expenses. The Purchase Price and the corresponding amount payable to the Payees
shall be decreased, by the amount, if any, that the Estimated Company
Transaction Expenses exceeds the Company Transaction Expenses Cap (the amount of
any such excess, the “Company Transaction Expenses Adjustment”).

 

15



--------------------------------------------------------------------------------

3.4 UK Pension Purchase Price Adjustments.

(a) LPI Purchase Price Adjustment. The Purchase Price shall be increased by the
amount of $250,000 (such increase, if any, the “LPI Purchase Price Adjustment”),
if, on or prior to the Closing Date, the Company provides the Parent with
(i) an amendment to the governing documents of the UK Pension, together with (A)
documentary or other evidence providing the Parent with reasonable
assurance that such amendment was properly adopted and properly executed in
accordance with all necessary legal formalities as required by the UK Pension
governing documents providing for the statutory limited price indexation pension
increases for pension benefits earned in the UK Pension
after approximately April 5, 1997 and (B) if available, evidence providing the
Parent with reasonable assurance to confirm the persons serving as the trustees
to the UK Pension, the formal name of the UK Pension and the directors and
officers of the UK Pension’s sponsoring employer on the date of adoption of such
amendment, and (ii) documentary or other evidence providing the Parent with
reasonable assurance of the proper administration of the UK Pension in
accordance with such amendment, like for example, a statement from the UK
Pension’s current pension’s administrator stating that this has occurred and a
statement from the UK Pension’s actuary that this amendment has been funded for
in the last valuation prepared with respect to the UK Pension.

(b) First Equalization Purchase Price Adjustment. The Purchase Price shall be
increased by the amount of $675,000 (such increase, if any, the “First
Equalization Purchase Price Adjustment”), if on or prior to the Closing Date,
the Company provides the Parent with (i) an amendment to the governing documents
of the UK Pension, together with documentary or other evidence providing the
Parent with reasonable assurance that such amendment was properly adopted and
properly executed in accordance with all necessary legal formalities as required
by the UK Pension governing documents providing for the equalization of
retirement ages at least for future pensionable service for male and female
members of the UK Pension in accordance with UK legislation for all benefits
provided by the UK Pension except in relation to the statutory guaranteed
minimum pension benefits with such amendment beginning on or about November or
December, 1990, and (ii) documentary or other evidence providing the Parent with
reasonable assurance of the proper administration of the UK Pension in
accordance with such amendment, like for example, a statement from the UK
Pension’s current pension administrator stating that this has occurred and a
statement from the UK Pension’s actuary that this amendment has been funded for
in the last valuation prepared with respect to the UK Pension.

(c) Second Equalization Purchase Price Adjustment. The Purchase Price shall be
increased by the additional amount of $75,000 (such increase, if any, the
“Second Equalization Purchase Price Adjustment”; and together with the First
Equalization Purchase Price Adjustment, the “Equalization Purchase Price
Adjustment”), if on or prior to the Closing Date, the Company provides the
Parent with documentary or other evidence providing the Parent with reasonable
assurance of the proper funding of the UK Pension in relation to the provision
of equal retirement ages for male and female members of the UK Pension in
accordance with UK legislation for all benefits provided by the UK Pension
except in relation to the statutory guaranteed minimum pension benefits for the
period on and from 17 May 1990 up to such amendment being made on or about
November or December, 1990, as referred to in Section 3.4 (b) above, like for
example, a statement from the UK Pension’s current pension administrator stating
that this has occurred and a statement from the UK Pension’s actuary that
this change has been funded for in the last valuation prepared with respect to
the UK Pension (for the avoidance of doubt this clause (c) is likely to require
that the UK Pension has provided pension benefits for both male and female
members of the UK Pension during the applicable period based on a normal
retirement date of 60).

(d) Presumption as to Documents. The Company and the Parent agree that
consistent with governing law in the United Kingdom, proper execution of the
amendments and other documents referenced in clauses (a), (b) and (c) above by
the parties to such amendments and other documents will be presumed unless
evidence contrary to such presumption has been located.

 

16



--------------------------------------------------------------------------------

3.5 Payment and Exchange of Certificates.

(a) Exchange Procedures.

(i) [Intentionally Omitted.]

(ii) Promptly after the Effective Time, but in any event within three
(3) Business Days following the Effective Time, Parent shall cause the Exchange
Agent (as defined below) to mail to each holder of record of a certificate or
certificates that immediately prior to the Effective Time represented shares of
Company Common Stock (a “Company Common Stock Certificate”) or Series B
Preferred Stock (a “Series B Preferred Stock Certificate,” and together with the
Company Common Stock Certificates, the “Certificates”) (except such holders of
Series B Preferred Stock who have delivered the Applicable Documents to Parent
or the Exchange Agent not less than five (5) Business Days prior to the Closing
pursuant to Section 3.5(a)(vi)) and that at the Effective Time were, in
accordance with this Article 3, converted into the right to receive the
consideration set forth in and pursuant to Section 3.1, (A) a letter of
transmittal that shall specify that delivery shall be effected, and risk of loss
and title to the Certificates shall pass, only upon proper delivery of the
Certificates to the Exchange Agent and which shall be reasonably satisfactory to
the Company and (B) instructions for use in effecting surrender by such holder
of Certificates to the Exchange Agent in exchange for the consideration set
forth in Section 3.1.

(iii) Upon the surrender by a Payee to the Exchange Agent of such Payee’s
Applicable Documents, the Payee shall be entitled to receive in exchange for
such Company Common Stock Certificate a check (or, if requested by such Payee, a
wire transfer) for the amount equal to (A) the Per Share Merger Consideration,
multiplied by (B) the number of shares of Company Common Stock represented by
such Company Common Stock Certificate, after giving effect to any required
withholding tax, and such Company Common Stock Certificate shall forthwith
thereafter be canceled.

(iv) The holder of each Series B Preferred Stock Certificate (except such
holders of Series B Preferred Stock who have delivered the Applicable Documents
to Parent or the Exchange Agent not less than five (5) Business Days prior to
the Closing pursuant to Section 3.5(a)(vi)), upon the surrender by such holder
to the Exchange Agent of the Applicable Documents, shall be entitled to receive
in exchange for such Series B Preferred Stock Certificate a check (or, if
requested by such holder, a wire transfer) for an amount equal to (A) the Series
B Liquidation Amount Per Share, multiplied by (B) the number of shares of Series
B Preferred Stock represented by such Series B Preferred Stock Certificate,
after giving effect to any required withholding tax, and such Series B Preferred
Stock Certificate shall forthwith thereafter be canceled.

(v) In the event of a transfer of ownership of shares of Company Common Stock or
Series B Preferred Stock that is not registered on the transfer records of the
Company, the cash consideration payable hereunder with respect to such shares of
Company Common Stock or Series B Preferred Stock may be paid to a Person other
than the Person in whose name the Certificate so surrendered is registered, if
such Certificate shall be properly endorsed or otherwise be in proper form for
transfer. Subject to Section 3.7,

 

17



--------------------------------------------------------------------------------

each Certificate shall be deemed at all times from and after the Effective Time
to represent only the right to receive, upon exchange as contemplated in this
Section 3.5, the consideration set forth in Section 3.1. No interest shall be
paid or accrue on any consideration payable upon surrender of any Certificate.

(vi) At the Closing, Parent shall pay directly to each holder of Series B
Preferred Stock who has delivered the Applicable Documents to Parent or the
Exchange Agent not less than five (5) Business Days prior to Closing, an amount
equal to (A) the Series B Liquidation Amount Per Share, multiplied by (B) the
number of shares of Series B Preferred Stock represented by the Series B
Preferred Stock Certificate(s) of such holder, after giving effect to any
required withholding tax. Notwithstanding anything to the contrary in this
Agreement, the parties hereto expressly acknowledge and agree that Parent shall
not deliver any portion of the Series B Liquidation Amount payable in respect of
a Series B Preferred Stock Certificate for which the holder thereof has not
delivered the Applicable Documents to Parent or the Exchange Agent not less than
five (5) Business Days prior to Closing but that Parent shall instead deliver to
the Exchange Agent pursuant to Section 3.5(a)(i) above the portion of the Series
B Liquidation Amount payable in respect of such Series B Preferred Stock
Certificate.

(b) Exchange Agent. At or prior to the Effective Time, Parent or a direct or
indirect Subsidiary of Parent shall enter into an agreement with Exchange Agent
(the “Exchange Agent Agreement”), which shall establish reasonable procedures
(including the deposit by the Parent with the Exchange Agent of the Aggregate
Merger Consideration on or before the Effective Time) reasonably satisfactory to
the Company for exchange in accordance with this Article 3, through the Exchange
Agent (except as provided in Section 3.5(a)(vi) and 3.6(c)(ii)), an amount of
cash sufficient to deliver to the holders of Company Common Stock and Series B
Preferred Stock (other than Dissenting Shares and shares cancelled pursuant to
Section 3.1(c)) the Aggregate Merger Consideration (such cash being hereinafter
referred to as the “Exchange Fund”) deliverable pursuant to Section 3.1 in
exchange for outstanding shares of Company Common Stock and Series B Preferred
Stock (other than Dissenting Shares and shares cancelled pursuant to
Section 3.1(c)). The Exchange Agent shall, pursuant to irrevocable instructions
from the Acquirors, deliver the Aggregate Merger Consideration contemplated to
be issued pursuant to Section 3.1 out of the Exchange Fund.

(c) Further Rights in Company Common Stock and Series B Preferred Stock. The
Merger Consideration to Common issued and paid upon conversion of shares of
Company Common Stock in accordance with the terms hereof shall be deemed to have
been issued and paid in full satisfaction of all rights pertaining to such
Company Common Stock. The Series B Liquidation Amount issued and paid upon
conversion of shares of Series B Preferred Stock in accordance with the terms
hereof shall be deemed to have been issued and paid in full satisfaction of all
rights pertaining to such Series B Preferred Stock.

(d) Termination of Exchange Fund. Any portion of the Exchange Fund that remains
undistributed to the holders of shares of Company Common Stock or Series B
Preferred Stock for twelve (12) months after the Effective Time may be delivered
to the Surviving Corporation, upon demand, and any holders of shares of Company
Common Stock or Series B Preferred Stock who have not theretofore complied with
this Article 3 shall thereafter look only to the Surviving Corporation (subject
to applicable abandoned property, escheat and similar Laws) for the Per Share
Merger Consideration or Series B Liquidation Amount Per Share, as applicable,
without any interest thereon.

(e) Lost Certificates. If any Certificate shall have been lost, stolen or
destroyed, upon the making of an affidavit of that fact by the Person claiming
such Certificate to be lost, stolen or

 

18



--------------------------------------------------------------------------------

destroyed, and, if required by the Surviving Corporation in its discretion, the
posting by such Person of a bond, in such reasonable amount as the Surviving
Corporation may direct, as indemnity against any claim that may be made against
it with respect to such Certificate, the Exchange Agent will deliver in exchange
for such lost, stolen or destroyed Certificate the Per Share Merger
Consideration or Series B Liquidation Amount Per Share, as applicable, to be
paid in respect of the shares of Company Common Stock or Series B Preferred
Stock represented by such Certificate, without any interest thereon.

(f) Withholding. Parent, Merger Sub or the Exchange Agent shall be entitled to
deduct and withhold from the consideration otherwise payable pursuant to this
Agreement to any holder of shares of Company Common Stock, Series B Preferred
Stock, Company Options or Company Warrants such amounts as Parent, Merger Sub or
the Exchange Agent are required to deduct and withhold under the Code, or any
provision of state, local, provincial or foreign Tax Law. To the extent that
amounts are so withheld by Parent, Merger Sub or the Exchange Agent, such
withheld amounts shall be treated for all purposes of this Agreement as having
been paid to the holder of shares of Company Common Stock, Series B Preferred
Stock, Company Options or Company Warrants in respect of whom such deduction and
withholding was made by Parent, Merger Sub or the Exchange Agent.

3.6 Convertible Securities.

(a) Company Options. At the Effective Time, each vested in-the-money Company
Option will be deemed exercised on such date. Upon such deemed exercise, the
holder of each such Company Option shall immediately receive a cash payment from
Parent or the Surviving Corporation equal to the product of (i) the total number
of vested and unexercised shares of Company Common Stock that were subject to
such Company Option immediately prior to the Effective Time, multiplied by
(ii) the excess (if any) of (A) the Per Share Merger Consideration over (B) the
exercise price per share subject to such Company Option, such cash payment to be
reduced by any required withholding of Taxes.

(b) Non-Vesting Options. At the Effective Time, each Non-Vesting Option Share
shall be canceled and extinguished.

(c) Company Warrants.

(i) Following the Effective Time, each Company Warrant shall in no event be
exercisable for any equity securities of Parent, the Company or any of their
Subsidiaries. The Company shall take all action necessary to cause all Company
Warrants to be terminated upon the Effective Time; provided, however, that the
holder of any such terminated Company Warrant (except such holders of Company
Warrants who have delivered the Applicable Document to Parent or the Exchange
Agent not less than five (5) Business Days prior to the Closing pursuant to
subsection (ii) below) shall be entitled to receive following the Effective
Time, upon surrender of the Applicable Document, a cash payment from the
Exchange Agent equal to the product of (A) the total number of shares of Company
Common Stock issuable upon exercise of such Company Warrant immediately prior to
such termination multiplied by (B) the excess (if any) of (x) the Per Share
Merger Consideration over (y) the exercise price per share in effect for such
Company Warrant, such cash payment to be reduced by any required withholding of
Taxes.

(ii) At the Closing, Parent shall deliver to each holder of Company Warrants who
has delivered the Applicable Documents to Parent or the Exchange Agent not less
than five (5) Business Days prior to Closing, an amount equal to the product of
(A) the total number of shares of Company Common Stock issuable upon exercise of
such

 

19



--------------------------------------------------------------------------------

Company Warrant immediately prior to such termination multiplied by (B) the
excess (if any) of (x) the Per Share Merger Consideration over (y) the exercise
price per share in effect for such Company Warrant, such cash payment to be
reduced by any required withholding of Taxes. Notwithstanding anything to the
contrary in this Agreement, the parties hereto expressly acknowledge and agree
that Parent shall not deliver a Company Warrant Holder any consideration payable
in respect of a Company Warrant for which the holder thereof has not delivered
the Applicable Document to Parent or the Exchange Agent not less than five
(5) Business Days prior to Closing but that Parent shall instead deliver to the
Exchange Agent pursuant to Section 3.6(c)(i) above any consideration payable in
respect of such Company Warrant.

(d) The Company shall take all action necessary in order to effect the foregoing
provisions of this Section 3.6 as of the Effective Time.

3.7 Dissenting Shareholders. Notwithstanding anything in this Agreement to the
contrary, shares of Company Common Stock or Series B Preferred Stock that are
outstanding immediately prior to the Effective Time and held by a holder who has
not voted in favor of the Merger or consented thereto in writing and who has
demanded appraisal for such shares of Company Common Stock or Series B Preferred
Stock, as applicable, in accordance with Section 1701.85 of the OGCL
(“Dissenting Shares”) shall not be converted into a right to receive the Per
Share Merger Consideration or the Series B Liquidation Amount Per Share, as
applicable, but instead shall only be entitled to the rights provided under
Section 1701.85 of the OGCL; provided, however, that if any such holder shall
fail to perfect or otherwise shall waive, withdraw or lose the right to
appraisal and payment under the OGCL, the right of such holder to such appraisal
of its shares of Company Common Stock or Series B Preferred Stock, as
applicable, shall cease, and such shares of Company Common Stock or Series B
Preferred Stock, as applicable, shall be deemed converted as of the Effective
Time into the right to receive the Per Share Merger Consideration or the Series
B Liquidation Amount, as applicable, as provided in this Article 3. The Company
shall give Parent prompt notice of any written demands received by the Company
for appraisal of shares. The Company shall not, except with Parent’s prior
written consent, voluntarily make any payment with respect to or offer to settle
or settle any demands for appraisal for Dissenting Shares.

ARTICLE 4

COMPANY REPRESENTATIONS AND WARRANTIES

The Company hereby represents and warrants to Parent and Merger Sub as follows:

4.1 Organization and Qualification; Subsidiaries.

(a) The Company is a corporation organized, validly existing and in good
standing under the laws of the State of Ohio. Each Subsidiary of the Company
(each a “Company Subsidiary” and, collectively, the “Company Subsidiaries”) has
been organized, and is validly existing and in good standing, under the laws of
the jurisdiction of its incorporation or organization, as the case may be. The
Company and each Company Subsidiary has the requisite power and authority to
own, lease and operate its properties and to carry on its business as it is now
being conducted and as currently proposed by it to be conducted. The Company and
each Company Subsidiary is duly qualified or licensed to do business, and is in
good standing, in each jurisdiction set forth in Section 4.1(a) of the Company
Disclosure Letter where the character of the properties owned, leased or
operated by it or the nature of its business makes such qualification, licensing
or good standing necessary, except where the failure to be so qualified,
licensed or in good standing would not reasonably be expected to have a Material
Adverse Effect.

 

20



--------------------------------------------------------------------------------

(b) Section 4.1(b) of the Company Disclosure Letter sets forth a true, correct
and complete list of all of the Company Subsidiaries and former subsidiaries of
the Company that have been dissolved or divested within the 58-month period
prior to the date hereof and the jurisdictions of their incorporation or
organization and date of dissolution or divestiture, as the case may be. None of
the Company or any Company Subsidiary holds an Equity Interest in any Person
other than a Company Subsidiary. Except as set forth in Section 4.1(b) of the
Company Disclosure Letter, the Company is the direct or indirect owner of all of
the issued and outstanding Equity Interests of each Company Subsidiary, and all
such Equity Interests are duly authorized, validly issued, fully paid and
nonassessable. All of the issued and outstanding Equity Interests of each
Company Subsidiary owned directly or indirectly by the Company are free and
clear of all Encumbrances.

(c) The Company has made available to Parent copies of all certificates or
articles of incorporation, bylaws, and other organizational documents of the
Company and each Company Subsidiary, as currently in effect.

(d) Except as set forth in Section 4.1(d) of the Company Disclosure Letter,
neither the Company nor any Company Subsidiary is a partner or member of (nor
are any part of their respective businesses conducted through) any partnerships
or limited liability companies, and neither the Company nor any Company
Subsidiary is a participant in any joint venture or similar arrangement with any
third party. With respect to any joint venture or similar arrangement listed on
Section 4.1(d) of the Company Disclosure Letter, copies of all material
agreements pertaining to such joint venture or arrangement have been provided or
made available to Parent, in each case as are currently in effect.

4.2 Capitalization.

(a) The authorized capital stock of the Company consist of (i) 40,000,000 shares
of Company Common Stock, (ii) 800,000 serial preferred shares with voting
rights, without par value, of which 500,000 shares are designated as Series A
Junior Participating Preferred Shares (the “Series A Preferred Stock”) and
50,000 shares are designated as Series B Cumulative Redeemable Voting Preferred
Stock (the “Series B Preferred Stock,” and, together with the Series A Preferred
Stock, the “Company Preferred Stock”), and (iii) 200,000 serial preferred shares
without voting rights, without par value. As of the date of this Agreement,
(i) 9,551,843 shares of Company Common Stock (other than treasury shares) were
issued and outstanding, all of which were validly issued and fully paid and
nonassessable and 46,445 shares of Company Common Stock were held in the
treasury of the Company, (ii) no shares of Series A Preferred Stock were issued
or outstanding, and (iii) 13,000 shares of Series B Preferred Stock were issued
and outstanding, all of which were validly issued and fully paid and
nonassessable. No shares of serial preferred shares without voting rights,
without par value, have been designated for issuance or issued. Except for the
Company Options, the Company Warrants and the Series B Preferred Stock, there
are no shares of capital stock or securities convertible into or exchangeable
for or rights to acquire shares of capital stock of the Company authorized,
issued, outstanding or reserved for issuance.

(b) As of the date of this Agreement, the Company has reserved 8,542,654 shares
of Company Common Stock for issuance to employees, non-employee directors and
consultants pursuant to the Company Stock Option Plans, of which 6,337,438
shares are subject to outstanding and unexercised stock options and 2,160,883
shares remain available for issuance thereunder. Upon the issuance of any share
of Company Common Stock upon the exercise of Company Options prior to the
Effective Time on the terms and conditions specified in the instruments pursuant
to which such share is issuable, such share will be duly authorized, validly
issued, fully paid and nonassessable. Section 4.2(b) of the Company Disclosure
Letter sets forth a true, correct and complete list of all Company Options which
will be vested and fully exercisable at the Effective Time, whether pursuant to
their terms or the transactions contemplated herein, including the names of the
holders of such Company Options, the number of shares

 

21



--------------------------------------------------------------------------------

underlying such Company Options, and the respective exercise prices thereof.
Upon the issuance of any share of Company Common Stock upon the exercise of
Company Options prior to the Effective Time on the terms and conditions
specified in the instruments pursuant to which such share is issuable, such
share will be duly authorized, validly issued, fully paid and nonassessable.

(c) As of the date of this Agreement, there are outstanding and unexercised
Company Warrants to purchase 16,952,632 shares of Company Common Stock. Upon the
issuance of any share of Company Common Stock upon the exercise of Company
Warrants prior to or at the Effective Time on the terms and conditions specified
in the instruments pursuant to which such share is issuable, such share will be
duly authorized, validly issued, fully paid and nonassessable. Section 4.2(c) of
the Company Disclosure Letter sets forth a true, correct and complete list of
all Company Warrants which will be held and fully exercisable at the Effective
Time, whether pursuant to their terms or the transactions contemplated herein,
including the names of the holders of such Company Warrants, the number of
shares underlying such Company Warrants, and the respective exercise prices
thereof. Upon the issuance of any share of Company Common Stock upon the
exercise of Company Warrants prior to or at the Effective Time on the terms and
conditions specified in the instruments pursuant to which such share is
issuable, such share will be duly authorized, validly issued, fully paid and
nonassessable.

(d) Except as provided in the Company Stock Option Plans, the Company’s
agreements granting Company Options, the Company Articles of Incorporation, the
Investor and Registration Rights Agreement, the Company Warrants and the Note
and Equity Purchase Agreement, there are no outstanding contractual obligations
of the Company or any Company Subsidiary (i) restricting the transfer of,
(ii) affecting the voting rights of, (iii) requiring the repurchase, redemption
or disposition of, or containing any right of first refusal with respect to,
(iv) requiring the registration for sale of, or (v) granting any preemptive or
anti-dilutive right with respect to, any shares of Company Common Stock or any
other Equity Interests in the Company or any Company Subsidiary.

4.3 Authority.

(a) The Company has the requisite corporate power and authority to execute and
deliver this Agreement, to perform its obligations hereunder and to consummate
the transactions contemplated by this Agreement (other than the Company
Shareholders Approval). The execution and delivery of this Agreement by the
Company and the consummation by the Company of the transactions contemplated
hereby have been duly and validly authorized by all necessary corporate action
(other than the Company Shareholders Approval). This Agreement has been duly
authorized and validly executed and delivered by the Company and (assuming the
valid authorization, execution and delivery of this Agreement by Parent and
Merger Sub) constitutes a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, subject only to
the effect, if any, of (i) applicable bankruptcy, insolvency, moratorium or
other similar Laws affecting the rights of creditors generally and (ii) rules of
Law governing specific performance, injunctive relief and other equitable
remedies. The affirmative vote of (i) the holders of a majority of all shares of
Company Common Stock issued and outstanding on the record date set for the
meeting of the Company’s shareholders (the “Company Shareholders Meeting”),
together with the holders of the Series B Preferred Stock, voting as set forth
in Article Fourth, Section (d)(5)(ii) of the Company Articles of Incorporation
and (ii) the holders of a majority of all shares of Series B Preferred Stock
issued and outstanding on the record date, voting as set forth in Article
Fourth, Section (d)(6) of the Company Articles of Incorporation to adopt this
Agreement (the “Company Shareholders Approval”) is the only vote of the holders
of capital stock of the Company necessary to adopt this Agreement and effectuate
the Merger under applicable Law and the Company Articles of Incorporation.

 

22



--------------------------------------------------------------------------------

(b) The Company has taken all appropriate actions so that the restrictions on
“Chapter 1704. transactions” contained in Chapter 1704 of the Ohio Revised Code
shall not apply with respect to, or as a result of, this Agreement and the
transactions contemplated hereby (including the Merger) without any further
action on the part of the Company’s shareholders or the Company Board.

4.4 No Conflict; Required Filings and Consents.

(a) Except as set forth in Section 4.4(a) of the Company Disclosure Letter, the
execution and delivery of this Agreement by the Company do not, and the
performance of this Agreement by the Company will not, (i) conflict with or
violate any provision of the Company Articles of Incorporation or Company Bylaws
or any equivalent organizational documents of any Company Subsidiary,
(ii) subject to obtaining the Company Shareholders Approval and assuming that
all consents, approvals, authorizations and permits described in Section 4.4(b)
have been obtained and all filings and notifications described in Section 4.4(b)
have been made and any waiting periods thereunder have terminated or expired,
conflict with or violate any Law applicable to the Company or any Company
Subsidiary, or by which any property or asset of the Company or any Company
Subsidiary is bound or affected, including the Real Property and Facilities, or
(iii) result in any breach of, constitute a default under, cause any loss of any
material benefit under, or give to others any right of termination or
cancellation pursuant to, any Material Contract or Leased Real Property.

(b) No filing or registration with, or authorization, consent or approval of,
any Governmental Entity (other than filings, registrations, authorizations,
consents and approvals, the failure of which to make or obtain would not have a
Company Material Adverse Effect) is required by the Company or any Company
Subsidiary in connection with the execution and delivery of this Agreement by
the Company or is necessary for the consummation by the Company of the Merger
except under the Antitrust Laws, and the filing of the Certificate of Merger as
required by the OGCL, or as otherwise set forth in Section 4.4(b) of the Company
Disclosure Letter.

4.5 Permits; Compliance with Law.

(a) Section 4.5(a) of the Company Disclosure Letter sets forth a true, correct
and complete list of all material authorizations, licenses, Permits,
certificates, registrations, approvals and clearances of any Governmental Entity
(excluding Environmental Permits which are treated exclusively in Section 4.11)
that are necessary for the Company and each Company Subsidiary to own, lease
and/or operate its properties or other assets, or to carry on its respective
businesses substantially as they are being conducted as of the date hereof (the
“Company Permits”). All of the Company Permits have been issued to the Company
or a Company Subsidiary and are in full force and effect, and, to the Knowledge
of the Company, there are no reasonable grounds to believe that any such Company
Permit shall not be renewed upon expiration.

(b) Except as set forth in Section 4.5(b) of the Company Disclosure Letter,
(i) no Company Permit has been revoked or suspended within the preceding three
years, (ii) neither the Company nor any Company Subsidiary has been involved in
a Proceeding or, to the Knowledge of the Company, investigation, whether formal
or informal, to revoke, suspend, limit or restrict any Company Permit within the
preceding three years, (iii) neither the Company nor any Company Subsidiary has
been notified in writing by any Governmental Entity or other Person that there
is cause to revoke, suspend, limit or restrict any Company Permit, and neither
the Company nor any Company Subsidiary has been notified orally by any
Governmental Entity or other Person that there is cause to revoke, suspend,
limit or restrict any Company Permit that is material to the Company and the
Company Subsidiaries, taken as a whole, and (iv) to the Knowledge of the
Company, no such revocation, suspension, limitation or restriction is threatened
by any Governmental Entity, except, with respect to clauses (i) through (iv),
for

 

23



--------------------------------------------------------------------------------

(A) matters related to Taxes which are treated exclusively in Section 4.13,
(B) matters related to Environmental Laws or Hazardous Substances which are
treated exclusively in Section 4.11 and (C) matters related to Company Benefit
Plans which are treated exclusively in Section 4.8.

(c) Except as disclosed on Section 4.5(c) of the Company Disclosure Letter, and
except with respect to Environmental Laws, which are covered in Section 4.11,
Taxes, which are covered by Section 4.13, and Company Benefit Plans, which are
covered by Section 4.8, (i) each of the Company and the Company Subsidiaries
have been during the three-year period prior to the date hereof in compliance in
all material respects with all Laws applicable to their respective operations,
(ii) neither the Company nor any Company Subsidiary has, during the three-year
period prior to the date hereof, received any notice of or been charged with the
violation of any Laws with respect to the business, assets, Facilities and/or
Real Property of the Company or any Company Subsidiary which has not been
resolved; and (iii) neither the Company nor any Company Subsidiary has, during
the three-year period prior to the date hereof, received notice that it is under
investigation with respect to the violation of any Laws with respect to the
business, assets, Facilities and/or Real Property of the Company or any Company
Subsidiary which has not been resolved.

4.6 Public Reports; Financial Statements.

(a) Each of the consolidated financial statements (including, in each case, any
related notes thereto) contained in the Company Periodic Reports and the
unaudited consolidated balance sheet of the Company as of December 31, 2008 (the
“Company Balance Sheet” and such date, the “Company Balance Sheet Date”), and
the related unaudited statements of income, change in stockholders’ equity, and
cash flow for the 9-month period, as delivered to the Acquirors (the “Company
Financial Statements”), including each Company Periodic Report filed after the
date of this Agreement until the Closing (i) was prepared in accordance with
GAAP applied on a consistent basis throughout the periods involved (except as
may be indicated in the notes thereto), and (ii) were prepared in accordance
with the accounting records of the Company and the Company Subsidiaries in all
material respects and (iii) fairly present, in all material respects, the
consolidated financial position of the Company and the Company Subsidiaries and
the consolidated results of the Company’s and the Company Subsidiaries’
operations and cash flows, in each instance as of the respective dates and for
the periods set forth therein, except that the unaudited interim financial
statements may not contain footnotes and were or are subject to normal and
recurring immaterial year-end adjustments in accordance with GAAP. Neither the
Company nor any Company Subsidiary has any liabilities required under GAAP to be
set forth in the liabilities column of a balance sheet prepared as of
December 31, 2008 that are, individually or in the aggregate, material to the
business, results of operations or financial condition of the Company and the
Company Subsidiaries taken as a whole, except for (A) liabilities incurred since
the Company Balance Sheet Date in the ordinary course of business consistent
with past practice, (B) those specifically set forth or specifically and
adequately reserved against in the Company Balance Sheet, (C) the fees and
expenses of investment bankers, attorneys and accountants incurred in connection
with this Agreement, (D) payments pursuant to employment agreements, as amended,
in connection with a change of control of the Company, as defined therein, but,
with respect to this clause (D), only to the extent specifically set forth on
Section 4.6(a)(D) of the Company Disclosure Letter, and (E) any deficit under
the UK Pension.

(b) Each of the Company Periodic Reports as of the date it was first made
available by the Company on www.pinksheets.com (or, if amended or superseded by
a subsequent report prior to the date hereof, on the date of such subsequent
report) did not contain any untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading.

 

24



--------------------------------------------------------------------------------

4.7 Absence of Certain Changes or Events. Except (i) as set forth on Section 4.7
of the Company Disclosure Letter and (ii) as permitted by Section 6.1, after
November 30, 2008 until the date hereof, the Company and each Company Subsidiary
have conducted their business in the ordinary course consistent with past
practice, and there have not been any changes, circumstances or events which
have had or would reasonably be expected to have a Material Adverse Effect.
Except as set forth on Section 4.7 of the Company Disclosure Letter, after
November 30, 2008 until the date hereof, neither the Company nor any Company
Subsidiary has:

(a) failed to maintain and repair any property or asset of the Company or any
Company Subsidiary (including the making of scheduled capital expenditures) in
the ordinary course of business, normal wear and tear excepted;

(b) created any new Encumbrance on any property or asset of the Company or any
Company Subsidiary, other than Permitted Exceptions;

(c) except in the ordinary course of business, waived or released any material
right relating to the business or any asset or property of the Company or of any
Company Subsidiary;

(d) except as required by Law or this Agreement, (i) granted any severance or
termination pay to any employee of the Company or any Company Subsidiary,
(ii) entered into any employment agreement (or any amendment to any such
existing agreement) with any employee of the Company or any Company Subsidiary,
(iii) increased benefits payable under or, except as expressly required by this
Agreement, conditions concerning eligibility to receive benefits under any
existing severance or termination pay policies or employment agreements with
respect to any employee of the Company or any Company Subsidiary,
(iv) established, amended or terminated any Company Benefit Plan, or
(v) increased compensation, bonus or other benefits payable to any employee of
the Company or any Company Subsidiary, other than, in the case of clauses
(i) through (v) above, in the ordinary course of business;

(e) sold, assigned or otherwise transferred, or agreed to sell, assign or
otherwise transfer, any of the business or any property or asset of the Company
or any Company Subsidiary, or any of the Company’s or a Company Subsidiary’s
interest therein (except for sales, assignments, and transfers (i) in the
ordinary course of business, (ii) of equipment that was no longer used or
useful, and (iii) between the Company and the Company Subsidiaries or between
the Company Subsidiaries);

(f) made any change in any accounting principle or costing methodology with
respect to the business, properties or assets of the Company or any Company
Subsidiary, except to the extent required by GAAP;

(g) made any election with respect to Taxes or settled or compromised (or agreed
to settle or compromise) any liability for Taxes, except with respect to
settlements of any matters for an amount equal to or less than the amount of
reserves for such matter reflected on the Company Balance Sheet;

(h) committed to make a capital expenditure or other addition or improvement to
property, buildings and equipment, in each case that is anticipated to have an
outstanding balance in excess of $50,000;

(i) settled any Proceedings involving payment of more than $50,000;

 

25



--------------------------------------------------------------------------------

(j) suffered any damage, destruction or other casualty loss (whether or not
covered by insurance) affecting the business or any property or asset of the
Company or any Company Subsidiary which, individually or in the aggregate, has
had, or could reasonably be expected to result in, a Material Adverse Effect; or

(k) except as set forth on Section 4.7(k) of the Company Disclosure Letter,
written off any accounts receivable of the Company or any Company Subsidiary in
a material amount without adequate consideration.

4.8 Employee Benefit Plans; Labor and Employment Matters.

(a) Section 4.8(a) of the Company Disclosure Letter lists each of the Company
Benefit Plans.

(b) Neither the Company nor any Company Subsidiary maintains or is obligated to
provide benefits under any life, medical or health plan (other than as an
incidental benefit under a Company Benefit Plan intended to be “qualified”
within the meaning of Section 401(a) of the Code (a “Qualified Plan”)) which
provides benefits to retirees or other terminated employees other than benefit
continuation rights under the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended (“COBRA”).

(c) Neither the Company, any Company Subsidiary, nor any ERISA Affiliate has at
any time contributed to or has any obligation to contribute to or has any
liability (contingent or otherwise) to any “employee benefit plan” (as defined
in Section 3(3) of ERISA) that is subject to Title IV of ERISA or Section 412 of
the Code, including any “multiemployer plan,” as that term is defined in
Section 4001 of ERISA.

(d) Each of the Company Benefit Plans is currently in compliance in all material
respects with ERISA and the Code and all other applicable Laws and has been
operated in all material respects in accordance with the terms and provisions of
the plan document and all related documents and policies.

(e) The Company and the Company Subsidiaries have performed all of their
material obligations under all Company Benefit Plans, and all contributions and
other payments required to be made by the Company or any Company Subsidiary to
any Company Benefit Plan have been made or reserves adequate for such
contributions or other payments have been set aside therefor and have been
reflected in the Company Balance Sheet.

(f) The Company has not received notice of any Proceeding or threatened
Proceeding by the IRS, the Department of Labor, the Pension Benefit Guaranty
Corporation, or any other third party or Governmental Entity with respect to any
Company Benefit Plan, and there are no pending or, to the Knowledge of the
Company, threatened claims with respect to any Company Benefit Plan, or by any
Person covered thereby, other than ordinary claims for benefits submitted by
participants or beneficiaries.

(g) No employer securities, employer real property or other employer property is
included in the assets of any Company Benefit Plan.

 

26



--------------------------------------------------------------------------------

(h) The Company made available to Parent true, correct and complete copies of:

(i) the current Company Benefit Plan document and any amendments thereto for
each Company Benefit Plan and copies of any related trusts, and (A) the most
recent summary plan descriptions of such Company Benefit Plans for which the
Company or any Company Subsidiary is required to prepare, file, and distribute
summary plan descriptions, and (B) the most recent copy of all summaries and
descriptions furnished by the Company, if any, to participants and beneficiaries
regarding Company Benefit Plans for which a plan description or summary plan
description is not required;

(ii) the Form 5500 filed in each of the most recent three (3) plan years with
respect to each Company Benefit Plan, including all schedules thereto and any
opinions of independent accountants relating thereto;

(iii) all insurance policies or agreements regarding other funding arrangements
that are currently in force which were purchased by or that provide benefits
under any Company Benefit Plan or otherwise reimburse for benefits paid under
the Company Benefit Plans;

(iv) all agreements that are currently in force with third party administrators,
investments managers, consultants and service providers relating to any Company
Benefit Plan and any and all written reports, including discrimination testing,
submitted to the Company or any Company Subsidiary by such third party
administrators, investment managers, consultants and service providers within
the three (3) years preceding the date hereof; and

(v) with respect to Company Benefit Plans that are Qualified Plans, the most
recent determination letter for each such Company Benefit Plan.

(i) Except for any formal written qualification requirement with respect to
which the remedial amendment period set forth in Section 401(b) of the Code, and
any regulations, rulings or other IRS releases thereunder, has not expired
(i) each Company Benefit Plan that is intended to be a Qualified Plan has
received a favorable determination letter from the IRS and is qualified under
Section 401(a) of the Code, and each trust for each such Company Benefit Plan is
exempt from federal Income Tax under Section 501(a) of the Code and (ii) no
event has occurred or circumstance exists that gives rise to disqualification or
loss of tax-exempt status of any such Company Benefit Plan or trust.

(j) Except as provided in Section 4.8(j) of the Company Disclosure Letter, the
transactions contemplated by this Agreement shall not (i) result in any
additional payment (including any severance payment) to, or any benefit accrual
under, (ii) increase any vested interest in, a Company Benefit Plan or otherwise
for any employee or any dependent of such employee, or (iii) require the Company
or any Company Subsidiary to make any payment that would constitute an “excess
parachute payment” for purposes of Sections 280G and 4999 of the Code.

(k) Except as indicated on Section 4.8(k) of the Company Disclosure Letter
(i) all agreements and plans providing for “deferral of compensation” as defined
under Section 409A of the Code have been maintained in good faith compliance
with Section 409A of the Code (and applicable regulations or other applicable
guidance issued by the IRS with respect to Section 409A of the Code) and all of
such agreements and plans have been amended to comply with the final regulations
under Section 409A of the Code, or (ii) are grandfathered from, and not subject
to, Section 409A of the Code.

 

27



--------------------------------------------------------------------------------

(l) The Company and each Company Subsidiary has paid in full to all employees,
independent contractors and consultants all wages, salaries, commissions,
bonuses, benefits, and other compensation due to or on behalf of such employees,
independent contractors or consultants in accordance with applicable Law.
Neither the Company nor any Company Subsidiary is liable for any payment to any
trust or other fund or to any Governmental Entity, with respect to unemployment
compensation benefits, social security or other benefits or obligations for
employees (other than routine payments to be made in the normal course of
business and consistent with past practice). Except as set forth in Section 4.10
of the Company Disclosure Letter, there are no Proceedings pending or, to the
Knowledge of the Company, threatened, between the Company or any Company
Subsidiary and any of their respective employees, which Proceedings have or
could reasonably be expected to result in an action, suit, proceeding, claim,
arbitration or investigation before any Governmental Entity.

(m) Neither the Company nor any Company Subsidiary is a party to or bound by any
collective bargaining agreement or other labor union Contract and no collective
bargaining agreement is being negotiated by the Company or any Company
Subsidiary. There is no pending demand for recognition or, to the Knowledge of
Company, any other request or demand from a labor organization for
representative status with respect to any Person employed by the Company or any
Company Subsidiary. The Company has no Knowledge of any activities or
proceedings of any labor union seeking to organize its employees. There is no
labor dispute, strike or group work stoppage against the Company or any Company
Subsidiary pending or, to the Knowledge of Company, threatened involving
employees of the Company or any Company Subsidiary. There is no charge or
complaint against the Company or any Company Subsidiary by the National Labor
Relations Board or any comparable Governmental Entity pending or, to the
Knowledge of the Company, threatened.

(n) Neither the Company nor any Company Subsidiary has taken any action that
could constitute a “mass layoff’ or “plant closing” within the meaning of the
WARN Act or that could otherwise trigger any notice requirement or material
liability under any local or state plant closing notice Law with respect to the
business of the Company or any Company Subsidiary, and no such actions are
contemplated.

(o) Except as set forth in Section 4.18(o) of the Company Disclosure Letter with
respect to the UK Pension,

(i) full material documentation and all material details regarding the UK
Pension have been disclosed to the Parent and all information which has been
made available to the Parent or its advisers on or before the date of this
Agreement is true, correct, complete and fairly presented,

(ii) such pension, was established under irrevocable trusts and was at all times
exempt approved under Chapter 1 of the Part XIV of the Income and Corporation
Taxes Act 1988 and is a registered pension scheme, complies and has at all times
complied with, all applicable primary and secondary legislation relative to
occupational pension schemes (including European Law) and has been operated in
accordance with the requirements of HM Revenue and other relevant authorities
and within the trusts, powers and provisions of its governing documents,

(iii) UK Corrpro has at all times complied with the provisions of all relevant
statutes, regulations and requirements (including without limitation the
requirements of the Pensions Act 1995 all regulations made under it, the
Pensions Act 2004 and all regulations made under it, the Finance Act 2004 and
all regulations made under it and the Pension Schemes Act 1993 and all
regulations made under it), Article 141 of the Treaty

 

28



--------------------------------------------------------------------------------

of Rome (notwithstanding any provision of the UK Pension) and within the trusts,
powers and provisions of the documents governing the UK Pension and the
applicable requirements of Law,

(iv) the UK Pension is and will continue to be funded to such level as is
sufficient to ensure that there is no obligation to notify the Pensions
Regulator of the Closing, of the change in control of UK Corrpro or of any
omission in relation to the UK Pension under section 69 of the Pensions Act
2004,

(v) a true, correct and complete disclosure of the assets, investments or
policies held by the Final Salary Scheme Trustees have been disclosed to Parent
along with a true, correct and complete copy of policy 32521-7/000 and the
policies relating to the Final Salary Scheme Members’ additional voluntary
contributions,

(vi) all amounts payable by UK Corrpro (and for the avoidance of doubt any other
employers who participated in the UK Pension) to the Final Salary Scheme
Trustees or any insurance company have been deducted and paid to the Final
Salary Scheme Trustees or insurance company, as applicable,

(vii) the information contained in the last actuarial valuation of the UK
Pension at March 31, 2006 (the “UK Valuation”) is true and accurate in all
respects on the basis of the assumptions referred to therein including that
(y) contributions to the UK Pension have been paid at £9,900 per month; and
(z) no changes have been made in the benefit structure of the UK Pension as
summarized in the UK Valuation,

(viii) no liability has arisen under section 75 of the Pensions Act 1995 or the
Pensions Act 2004 or otherwise including as a result of a participating employer
ceasing to participate in the UK Pension,

(ix) no undertakings or assurances have been given or implied to the Final
Salary Scheme Members or discretions have been exercised under the UK Pension as
to the introduction, continuance, increase or improvement of any
retirement/death/disability benefit (for purposes of this Section 4.8(o), the
phrase “retirement/death/disability benefit” means any pension, lump sum,
gratuity or other like benefit given or to be given on retirement or on death,
or in anticipation of retirement, or, in connection with past service, after
retirement or death, or to be given on or in anticipation of or in connection
with any change in the nature of the service of the employee in question or
given or to be given on or in connection with the illness, injury or disability
of, or suffering of any accident by, an employee),

(x) no contribution notice, financial support direction restoration order or
other notice, order or direction has been issued by the Pensions Regulator with
respect to the Company or any Company Subsidiary or with respect to any other
Person in relation to the UK Pension and to the Knowledge of the Company or any
Company Subsidiary, no proposals to issue any such notice, order or direction
and there are no circumstances which could give rise to any such notice, order
or direction,

(xi) there are no claims or actions actual, threatened or pending in respect of
the UK Pension (including reports to the Pensions Regulator by the Final Salary
Scheme Trustees, professional advisers or any third parties) or regarding the
provisions of incapacity, ill-health, early retirement pensions or death
benefits generally for current or

 

29



--------------------------------------------------------------------------------

former officers or employees of UK Corrpro (for purposes of Sections 4.8 (o) and
(p), “employee” includes a director and any officer of UK Corrpro whether or not
he or she has entered into or works under (or, where the employment has ceased,
worked under) a contract of employment),

(xii) there are no complaints under the Final Salary Scheme Trustees’ internal
dispute resolution procedure (details of which have been disclosed to the Final
Salary Scheme Members), or arbitrations, mediations, Pension Ombudsmen
complaints, complaints to the Pensions Regulator, actions, suits or claims in
progress, pending or threatened by any of the Final Salary Scheme Members or
employees of UK Corrpro and there is no fact or circumstances likely to give
rise to any such proceedings, and

(xiii) UK Corrpro has not incurred any penalties, fines or other sanctions under
the Pensions Act 1995 or Pensions Act 2004 and there are no circumstances which
may give rise to any such penalties, fines or sanctions.

(p) With respect to the Money Purchase Scheme,

(i) all material documentation and all material details regarding the Money
Purchase Scheme have been disclosed to the Parent and all information which has
been made available to the Parent or its advisers on or before the date of this
Agreement is true, correct, complete and fairly presented,

(ii) every person who is eligible to participate in the Money Purchase Scheme
has been invited to participate therein as of the date on which such person
became so eligible,

(iii) all due contributions and expenses in respect of the Money Purchase Scheme
have been paid as and when due,

(iv) all documents and other communications issued to UK Corrpro’s employees
relating to the Money Purchase Scheme comply with the Financial Services and
Markets Act 2000 and the Money Purchase Scheme has at all times been operated in
accordance with all applicable Laws including the age discrimination
legislation, and

(v) the Money Purchase Scheme satisfies such requirements as are set out in
Regulation 22 of the Stakeholder Pension Schemes Regulations 2000 (as amended)
so that the UK Corrpro does not need to comply with the stakeholder pension
employer requirements referred to in Part IV of such Regulations and section 3
of the Welfare Reform and Pensions Act 1999 (as amended).

(q) Apart from the UK Pension and the Money Purchase Scheme, UK Corrpro has not
and does not participate in or have any liability in respect of or is
contributing to any retirement benefits pension or life assurance scheme or
arrangement, fund or personal pension scheme or stakeholder arrangement whether
in the United Kingdom or overseas relating to any of its present or past
directors or employees or those claiming through them or under any legal or
ex-gratia obligation or obligation established by custom to provide any
retirement/death/disability benefit to or in respect of any such director, or
employee or Person claiming through them. No proposal has been announced or
implied to establish or contribute to any other such scheme or fund.

 

30



--------------------------------------------------------------------------------

4.9 Contracts.

(a) Section 4.9 of the Company Disclosure Letter lists each of the Material
Contracts that are in effect or otherwise binding on the Company or any Company
Subsidiary or their respective properties or assets. The term “Material
Contract” means:

(i) a Contract with any labor union or association;

(ii) a note, loan, credit agreement or other Contract relating to: (A) the
borrowing of money (including derivative or hedging instruments) by the Company
or any Company Subsidiary in connection with the business, properties or assets
of the Company or any Company Subsidiary, or (B) the direct or indirect
guarantee or assumption by the Company or any Company Subsidiary of the
obligation of any other Person with respect to the business, properties or
assets of the Company or any Company Subsidiary, in any case of clause (A) or
(B), involving in excess of $50,000;

(iii) a lease or similar agreement under which the Company or any Company
Subsidiary is a lessee of, or holds or operates, any real property owned by any
third party, in any case, which call for annual rental payments in excess of
$150,000 in any year;

(iv) a Contract involving future payment for goods or services by the Company or
any Company Subsidiary of more than $150,000 annually, except for any purchase
orders arising in the ordinary course of business;

(v) a Contract involving the obligation of the Company or any Company Subsidiary
to deliver in the future goods or services for payment of more than $150,000
annually, except for any purchase orders arising in the ordinary course of
business;

(vi) a Contract evidencing any lien on any of the assets or properties of the
Company or any Company Subsidiary (other than Permitted Exceptions and liens
which may arise as a result of operating leases);

(vii) a Contract for a joint venture, strategic alliance, partnership or sharing
of profits, in each case involving equity ownership by the Company or any
Company Subsidiary, or a Contract relating to a licensing arrangement or sharing
of proprietary information involving the Company or any Company Subsidiary
outside of the ordinary course of business;

(viii) a Contract containing covenants of the Company or any Company Subsidiary
not to compete in any line of business or with any Person in any geographical
area or not to solicit or hire any Person with respect to employment or
covenants of any other Person not to compete with the Company or any Company
Subsidiary in any line of business or in any geographical area or not to solicit
or hire any Person with respect to employment;

(ix) a Contract relating to the acquisition (by merger, purchase of stock or
assets or otherwise) by the Company or any Company Subsidiary of the capital
stock or any operating business or material assets (excluding goods and services
acquired in the ordinary course of business) of any other Person in each case,
that has not been consummated or that have been consummated within the 58-month
period prior to the date hereof;

 

31



--------------------------------------------------------------------------------

(x) a Contract relating to the sale or divestiture within the 58-month period
prior to the date hereof of any subsidiary (by dissolution, merger, sale of
stock or all or substantially all assets or otherwise) or any sale or
relinquishment within the 58-month period prior to the date hereof of real
property (by sale, lease expiration, lease termination or otherwise) by the
Company or any Company Subsidiary;

(xi) a sharing agreement pertaining to Taxes; or

(xii) any Contract that would be required to be filed as an exhibit to an Annual
Report on Form 10-K pursuant to Item 601(b)(10) of Regulation S-K under the
Securities Act if such Form 10-K were filed on the date of this Agreement.

(b) Except as set forth in Section 4.9(b) of the Company Disclosure Letter, each
Material Contract (i) constitutes a valid and binding obligation of the Company
or the Company Subsidiaries party thereto, (ii) is in full force and effect and
(iii) is not terminable by the other party thereto by reason of the transaction
contemplated by this Agreement. Neither the Company nor any Company Subsidiary
is in default or breach under any Material Contract, nor, to the Knowledge of
the Company, is any other party thereto.

4.10 Litigation. Except as set forth in Section 4.10 of the Company Disclosure
Letter, (i) there is no Proceeding pending or, to the Company’s Knowledge,
threatened against the Company or any Company Subsidiary and (ii) none of the
Company or any Company Subsidiary is subject to any outstanding order, writ,
judgment, injunction, decree, or arbitration ruling or award; other than with
respect to clauses (i) and (ii) for matters that would not reasonably be
expected to result in damages to the Company or the Company Subsidiaries in
excess of $50,000.

4.11 Environmental Matters. Except as identified in Section 4.11 of the Company
Disclosure Letter:

(a) The Company’s and the Company Subsidiaries’ operation of their respective
business, of the Facilities and of the Real Property is in compliance with, and
for the past 58 months have complied in all material respects with, all
applicable Environmental Laws and lease obligations relating to the Environment
or Environmental Law.

(b) Section 4.11(b) of the Company Disclosure Letter sets forth a true, correct
and complete list of all Environmental Permits that are necessary for the
Company and each Company Subsidiary to own, lease and/or operate their respect
businesses, the Facilities and the Real Property in connection with
Environmental Laws. The Company and the Company Subsidiaries are in compliance
with the Environmental Permits. The Environmental Permits are in full force and
effect, and, to the Knowledge of the Company, there are no reasonable grounds to
believe that any such Environmental Permit shall not be renewed upon expiration.
No Environmental Permit has been revoked or suspended within the preceding two
years. Neither the Company nor any Company Subsidiary has been involved in a
Proceeding or, to the Knowledge of the Company, investigation, whether formal or
informal, to modify, revoke, suspend, limit or restrict any Environmental Permit
within the preceding two (2) years. Neither the Company nor any Company
Subsidiary has been notified in writing by any Governmental Entity or other
Person that there is cause to revoke, suspend, limit or restrict any
Environmental Permit. To the Knowledge of the Company, no such revocation,
suspension, limitation or restriction is threatened by any Governmental Entity,
and, where necessary to obtain timely renewal of any such Environmental Permit,
the Company and the Company Subsidiaries have applied for renewal of such
Environmental Permit.

 

32



--------------------------------------------------------------------------------

(c) The Company and the Company Subsidiaries have never been subject to any
Environmental Claim resulting in Losses (excluding attorneys’ fees) in excess of
$25,000, there are no pending or unresolved Environmental Claims against the
Company and the Company Subsidiaries and the Company and the Company
Subsidiaries have not received any written notice regarding any threatened and
unresolved Environmental Claim.

(d) Neither the Company nor any Company Subsidiary has ever Released any
Hazardous Substances at the Real Property, or at any formerly owned, leased or
operated property or at any other property in violation of Environmental Law
that would give rise to any Environmental Claim.

(e) There are no Hazardous Substances present at, on, under or emanating to or
from the Facilities or Real Property or any formerly owned or operated
facilities or property of the Company or any Company Subsidiaries in violation
of any Environmental Laws or any Contract (including any lease).

(f) The Company and the Company Subsidiaries have made available to Parent any
non-privileged written reports, audits or inspections, in each case that are
material and in the possession of the Company or a Company Subsidiary, regarding
compliance with Environmental Laws or the Environmental Condition of the
Facilities or the Real Property, or regarding property formerly owned or
operated by the Company or a Company Subsidiary.

(g) To the Knowledge of the Company, (i) neither the Company nor any Company
Subsidiary has been identified or listed as a potentially responsible party or a
responsible party for Cleanup Costs under CERCLA or RCRA or any other applicable
Environmental Law, nor has the Company nor any Company Subsidiary received any
information request under CERCLA from any Governmental Entity, and (ii) no
portion of the Real Property is listed or proposed for listing on the National
Priorities List under CERCLA or any similar listing under any other
Environmental Law.

(h) Neither the Company nor any Company Subsidiary has received any written
communication from a Governmental Entity, Person or any citizens’ group,
employee or otherwise within the past 58-months alleging that the Company or any
Company Subsidiary, or any of the Facilities, or any Real Property has violated
or is in violation of any Environmental Law or Environmental Permit or is liable
for any Cleanup Costs or Cleanup of Hazardous Substances.

(i) Neither the Company nor any Company Subsidiary has assumed or undertaken
pursuant to a merger, consolidation, purchase of assets or similar transaction
any current liability or responsibility of another Person (whether or not
affiliated with the Company, any Company Subsidiary, or their predecessors or
Affiliates) for Cleanup, any Environmental Claim or other liability or
responsibility under Environmental Laws.

(j) There are no recorded or, to the Knowledge of the Company, enforceable
unrecorded restrictions on activities or use of the Facilities or the Real
Property or the groundwater beneath the Real Property arising from any
Environmental Condition or pursuant to Environmental Laws and there are no
recorded or, to the Knowledge of the Company, enforceable, unrecorded covenants
or requirements to install or maintain engineered barriers (such as a concrete
or asphalt cap over contaminated media) arising from any Environmental Condition
or pursuant to Environmental Laws.

(k) The Company and the Company Subsidiaries have not entered into any Contract
relating to the sale or divestiture of any subsidiary, affiliate or real
property under which Contract the Company or any Company Subsidiaries retained
liability for, or agreed to indemnify and/or defend the purchaser or other
Person from and against, any Environmental Conditions, Environmental Claims,
Cleanup Costs and Cleanup of or associated with such subsidiary, affiliate or
real property.

 

33



--------------------------------------------------------------------------------

(l) Neither this Agreement nor the consummation of the transaction contemplated
by this Agreement will trigger or result in (a) any responsibility or obligation
under Environmental Laws for investigation, Cleanup or notification to or
consent of a Governmental Entity or any other Person; or (b) any requirement to
assign or transfer any Environmental Permit.

(m) The representations and warranties made pursuant to this Section 4.11 are
the exclusive representations and warranties by the Company or any Company
Subsidiary regarding (x) compliance with or liability under Environmental Laws,
or Environmental Claims, (y) Hazardous Substances or Environmental Conditions,
or (z) Cleanup or Cleanup Costs.

4.12 Intellectual Property.

(a) The Company and the Company Subsidiaries own or have the valid right or
license to all Company-Owned IP Rights. To the Company’s Knowledge, the Company
and the Company Subsidiaries own or have the valid right or license to all other
Company IP Rights. Neither the Company-Owned IP Rights nor, to the Company’s
Knowledge, other Company IP Rights are subject to any Encumbrances or
restrictions or limitations regarding ownership, use, license or disclosure,
except to the extent specified in the applicable license agreement authorizing
the Company or Company Subsidiary to use such Company IP Right.

(b) Neither the execution and delivery or effectiveness of this Agreement nor
the performance of the Company’s obligations under this Agreement will (i) cause
the forfeiture or termination of, or give rise to a right of forfeiture or
termination of, any material Company IP Right, or (ii) impair the right of the
Company, any Company Subsidiary or Parent to use, possess, sell or license any
Company-Owned IP Right or any portion thereof, or (iii) materially impair the
right of the Company, any Company Subsidiary or Parent to use or possess any
Company IP Right or any portion thereof.

(c) Section 4.12 of the Company Disclosure Letter lists all Company Registered
Intellectual Property, as well as applications for registration of Intellectual
Property, including the jurisdictions in which each such item of Intellectual
Property has been issued or registered or in which any application for such
issuance and registration has been filed.

(d) Each item of material Company Registered Intellectual Property is subsisting
(or in the case of applications, applied for), and all registration, maintenance
and renewal fees currently due in connection with such material Company
Registered Intellectual Property have been paid.

(e) There is no action, suit, proceeding, investigation, notice or complaint
pending or, to the Knowledge of the Company, threatened, by any Person against
the Company or any Company Subsidiary before any court or tribunal relating to
any Company IP Rights, nor has any claim or demand been made to the Company or
any Company Subsidiary that (i) challenges the validity, enforceability, use or
ownership of any Company IP Rights or (ii) alleges that any aspect of the
business of the Company or any Company Subsidiary infringes or otherwise
violates any Person’s right in or to such Person’s own Intellectual Property,
nor, to the Company’s Knowledge, is there any basis for any such claim or
demand. To the Company’s Knowledge, no Person is infringing, misappropriating or
otherwise violating any of the Company IP Rights.

(f) Section 4.12(f) of the Company Disclosure Letter sets forth a complete and
accurate list of: (i) all agreements pursuant to which the Company or any
Company Subsidiary has licensed to a third party for any purpose any of the
Company IP Rights; and (ii) all agreements pursuant to which the Company or any
Company Subsidiary receives a license from any third party of any Intellectual
Property or Technology (excluding systems software used by the Company and the
Company Subsidiaries on a corporate-wide basis and off-the-shelf software) used
in connection with the business of the Company and/or the Company Subsidiaries.

 

34



--------------------------------------------------------------------------------

(g) The Company and the Company Subsidiaries have taken reasonable measures,
consistent with practices in their industry, to protect the confidentiality of
all trade secrets included in the Company IP Rights that are material to their
business. Except for disclosures made pursuant to non-disclosure agreements or
other enforceable confidentiality obligations, neither the Company nor any
Company Subsidiary has disclosed or provided to any Person any confidential or
trade secret materials concerning the Company IP Rights that the Company desired
to maintain confidential.

(h) Following the Closing, except as set forth on Section 4.12(h) of the Company
Disclosure Letter, (i) the Company or a Company Subsidiary will continue to
solely and exclusively own all right, title and interest in and to, or have
valid and continuing rights to use, sell and license, all of its Company-Owned
IP Rights, including the Company Registered Intellectual Property, and (ii) the
Company or a Company Subsidiary will have valid and continuing rights to use all
other Company IP Rights to the extent the same was used by the Company and/or
the Company Subsidiaries in the ordinary course of business prior to the
Closing.

4.13 Taxes.

(a) The Company and the Company Subsidiaries have timely filed all federal,
state, local, and foreign Tax Returns required to have been filed by them on or
before the due date thereof (taking into account timely extensions) in the
manner prescribed by applicable Laws and all such Tax Returns were true,
complete and correct in all material respects and remain true and accurate in
all material respects, and there is no position taken on any Tax Return for
which there is not “substantial authority” within the meaning of Section 6662 of
the Code. Neither the Company, nor any Company Subsidiary, has created a
permanent establishment in any foreign jurisdiction in which it is not currently
filing an appropriate income Tax Return, except as set forth in Section 4.13(a)
of the Company Disclosure Letter. All Taxes of the Company and the Company
Subsidiaries (whether or not shown or required to be shown on any Tax Return)
that are due and payable have been timely paid in full and the accruals and
reserves for Taxes (rather than any reserve for deferred Taxes established to
reflect timing difference between book and Tax income) reflected in the Company
Balance Sheet are adequate to satisfy all unpaid Taxes and deferred Taxes of the
Company and the Company Subsidiaries for all Pre-Closing Tax Periods and any
Taxes relating to any Straddle Period to the extent attributable to the portion
of such Straddle Period through and including the Closing Date (the “Pre-Closing
Straddle Period”). All reserves for Taxes as adjusted for operations and
transactions and the passage of time through the Closing Date are adequate to
satisfy all unpaid Taxes of the Company and the Company Subsidiaries accruing
through the Closing Date (but specifically excluding, for the avoidance of
doubt, all employment Taxes due on (i) the Company Options that will be
accelerated in connection with the Merger and (ii) bonuses paid in connection
with the Merger). The Company has made available to Parent correct and complete
copies of all federal, state, local and foreign income Tax Returns and
amendments thereto filed by the Company and each Company Subsidiary since
December 31, 2003 and all examination reports and statements of deficiencies
received by or agreed to by any of them with respect to any income Tax Return
since December 31, 2003.

(b) The Company and the Company Subsidiaries timely have withheld and paid over
all Taxes required to have been withheld and paid over and complied in all
material respects with all information reporting and backup withholding
requirements, including the maintenance of required records with respect
thereto, in connection with amounts paid or owing to any employee, creditor,
independent contractor or other third party, and all Tax Returns required with
respect thereto have been properly completed in all material respects and timely
filed. The Company and the Company Subsidiaries have timely made all estimated
tax payments required to be made for Income Taxes in all jurisdictions, for the
tax year ending March 2009.

 

35



--------------------------------------------------------------------------------

(c) Except as set forth in Section 4.13(c) of the Company’s Disclosure Letter,
in the last five (5) years, there have been no audits or examinations of the
Company’s or any Company Subsidiary’s Tax Returns or Proceedings relating to the
Company or any Company Subsidiary in respect of Taxes, and, to the Knowledge of
Company, there are no such audits, examinations or Proceedings threatened. Each
deficiency resulting from any audit or examination relating to Taxes of the
Company or any Company Subsidiary by any Tax Authority has been paid or, except
as set forth in Section 4.13(c) of the Company’s Disclosure Letter, is being
contested in good faith and in accordance with the Law and is fully reserved for
on the Company Balance Sheet in accordance with GAAP. No claim has ever been
made by a Tax Authority in a jurisdiction where the Company or any of the
Company Subsidiaries does not file Tax Returns that the Company or any Company
Subsidiary, as the case may be, is or may be subject to Tax in that
jurisdiction. Except as set forth in Section 4.13(c) of the Company Disclosure
Letter, neither the Company nor any Company Subsidiary is subject to any private
letter ruling of the Internal Revenue Service or comparable rulings of other Tax
Authorities that will be binding on the Company or any Company Subsidiary with
respect to any period following the Closing Date. Neither the stock of any
Company Subsidiary nor any asset of the Company or any Company Subsidiary is
subject to any Encumbrance for Taxes (other than an Encumbrance for Taxes not
yet due and payable). Neither the Company nor any of the Company Subsidiaries
has granted any power of attorney that is currently in force with respect to any
Taxes or Tax Returns. Except as set forth in Section 4.13(c) of the Company
Disclosure Letter, there are no matters currently under discussion between the
Company or any Company Subsidiary and any Governmental Entity with respect to
Taxes of the Company or any Company Subsidiary that could result in any
additional amount of Taxes with respect to the Company or any Company
Subsidiary.

(d) As of the date hereof, neither the Company nor any Company Subsidiary has
requested any extension of time within which to file any Tax Return that has not
yet been filed or, to the extent that an extension has been requested, such Tax
Return will be timely filed within the extension period if occurring prior to
the Effective Time. There are no agreements, waivers of statutes of limitations,
or other arrangements providing for extensions of time in respect of the
assessment or collection of any unpaid Taxes against the Company or any Company
Subsidiary.

(e) Neither the Company nor any Company Subsidiary has been a member of any
affiliated, combined, consolidated or unitary group other than the group of
which the Company is the parent. Neither the Company nor any Company Subsidiary
is a party to any Tax sharing agreement, Tax indemnity obligation or similar
agreement, arrangement or practice with respect to Taxes (including any advance
pricing agreement, closing agreement or other agreement relating to Taxes with
any Tax Authority). Neither the Company nor any Company Subsidiary has any
liability for Taxes of any Person as defined in Code Section 7701(a)(1) (other
than the Company in respect of itself, and each Company Subsidiary in respect of
itself), including without limitation under Treasury Regulation section 1.1502-6
(or any similar provision of state, local, or foreign Law), as a transferee or
successor, by contract, as a result of any merger or liquidation, or otherwise.
Section 4.13(e) of the Company Disclosure Letter accurately lists the
characterization of each Company Subsidiary as a corporation, a partnership or a
disregarded entity for U.S. federal Income Tax purposes and no change in such
status has occurred since the date of formation of each Company Subsidiary. To
the extent that the Company or any Company Subsidiary has any net operating loss
carryovers for federal, state, local or foreign Income Tax purposes,
Section 4.13(e) of the Company Disclosure Letter sets forth the amount of such
net operating loss carryover as of the end of the most recent taxable year of
such Company and Company Subsidiary.

 

36



--------------------------------------------------------------------------------

(f) Neither the Company nor any Company Subsidiary has agreed to or is required
to make any adjustment under Code Section 481(a) or Section 482 (or an analogous
provision of state, local or foreign Law) by reason of a change in accounting
method or otherwise. Neither the Company nor any Company Subsidiary will be
required to include in income, or exclude any item of deduction from, Taxable
income for any Taxable period (or portion thereof) ending after the Closing Date
as a result of any (i) “closing agreement” as described in Code Section 7121 (or
any corresponding or similar provision of state, local or foreign Income Tax
Law), (ii) open transaction or installment disposition made on or prior to the
Closing Date, or (iii) prepaid amount received on or prior to the Closing Date.
Neither the Company nor any Company Subsidiary (i) has engaged in any
intercompany transaction that could result in the Company or any Company
Subsidiary being required to include any amount in income for federal, state,
local or foreign Tax purposes for any period through the Closing Date or
(ii) has any excess loss account that could be required to be taken into income
by any Company or Company Subsidiary for federal, state, local or foreign Tax
purposes for any period through the Closing Date.

(g) Except as set forth in Section 4.13(g) of the Company Disclosure Letter:
(i) neither the Company nor any Company Subsidiary is a party or subject to any
joint venture, partnership, or other arrangement or contract that must be
treated as a partnership for federal Income Tax purposes; (ii) neither the
Company nor any Company Subsidiary has made any payments, is obligated to make
any payments, nor is a party to any agreement that could obligate it to make any
payments that will not be deductible under Code Section 280G, 162, or 404;
(iii) neither the Company nor any Company Subsidiary has been a United States
real property holding corporation within the meaning of Code Section 897(c)(2)
during the applicable periods specified in Code Section 897(c)(1)(A)(ii);
(iv) neither the Company nor any Company Subsidiary has violated any of the
applicable COBRA continuation coverage requirements set forth in Code
Section 4980B; (v) the Company and each Company Subsidiary has disclosed on its
federal income Tax Return all positions taken therein that could give rise to
substantial understatement of federal Income Taxes within the meaning of Code
Section 6662; (vi) neither the Company nor any Company Subsidiary has
participated in any “reportable transaction” or acted as a “material advisor”
with respect thereto, as such terms are defined, in the case of “reportable
transaction” in the Treasury Regulations under Code Sections 6011 and 6112, and
in the case of “material advisor,” as defined in Code section 6111; (vii) no
property owned by the Company or any Company Subsidiary (a) is property required
to be treated as being owned by another Person pursuant to the provisions of
section 168(f)(8) of the Internal Revenue Code of 1954, as amended, and in
effect immediately prior to the enactment of the Tax Reform Act in 1986,
(b) constitutes “tax-exempt use property” within the meaning of section 168(h)
of the Code; (c) is tax-exempt bond financed property within the meaning of Code
Section 168(g)(5); or (d) is subject to a Code Section 467 rental agreement as
defined in Code Section 467; (viii) neither the Company nor any Company
Subsidiary is a foreign person within the meaning of Code Section 1445; (ix) to
the Knowledge of the Company, neither the Company nor any Company Subsidiary
holds, nor has it acquired, any “amortizable section 197 intangible” within the
meaning of Code Section 197(c) that is not amortizable in its hands by reason of
having been acquired pursuant to the nonrecognition transactions described in
Code Section 197(f)(2)(B) or the anti-churning rules of Code Section 197(f)(9)
of the Code and the Treasury Regulations thereunder; and (x) has net operating
losses or other tax attributes presently subject to limitation under Code
Sections 382, 383, 384 or the federal consolidated return regulations.

(h) Neither the Company nor any Company Subsidiary has constituted a
“distributing corporation” or a “controlled corporation” (within the meaning of
Section 355(a)(1)(A) of the Code) in a distribution of stock intended to qualify
for tax-free treatment under Section 355 or 361 of the Code in the two years
prior to the date of this Agreement. There are no elections in effect made by
the Company or any Company Subsidiary pursuant to Code Section 338 or 336(e) or
the Treasury Regulations thereunder. Neither the Company nor any Company
Subsidiary has been a party to any transaction that could cease to be a
“reorganization” (as defined in Code Section 368) as a result of the
transactions contemplated by this Agreement.

 

37



--------------------------------------------------------------------------------

(i) The amount of “subpart F income,” within the meaning of Code Section 951, of
each foreign Company Subsidiary, based solely on the activities of such Company
Subsidiary prior to the Closing Date that has not previously been included in
the U.S. taxable income of any U.S. Shareholder (within the meaning of Code
Section 951(b)) prior to the Closing Date will not exceed $5,000 for each such
Company Subsidiary for the taxable period (or portion thereof) ending prior to
the Closing. No Company Subsidiary that is or was at any time a “controlled
foreign corporation” (within the meaning of Code Section 957) holds or has held,
directly or indirectly, any “United States property” (within the meaning of Code
Section 956(c)). No Company Subsidiary has been at any time a “passive foreign
investment company” (within the meaning of Code section 1297). Except to the
extent set forth Section 4.13(i) of the Company Disclosure Letter, neither the
Company nor any Company Subsidiary is subject to the “overall foreign loss”
provisions of Code Section 904(f).

(j) Section 4.13(j) of the Company Disclosure Letter sets forth the details of
all transactions, schemes or arrangements in respect of which the Company or any
Company Subsidiary has been a party or has otherwise been involved for which a
statutory clearance application was made. Section 4.13(j) of the Company
Disclosure Letter also lists all relevant applications for clearance and copies
of all clearance obtained in connection with such transactions, schemes or
arrangements, true and correct copies of which have been provided to Parent. All
such clearances have been obtained on the basis of full and accurate disclosure
of all material facts and considerations relating thereto. All such
transactions, schemes or arrangements have been implemented strictly in
accordance with the terms of such clearances.

(k) For purposes of Taxes imposed by the United Kingdom, (i) neither the Company
nor any Company Subsidiary has made any distribution prior to the Effective Time
other than dividends registered in the Company Balance Sheet or (ii) no de
grouping or deferred charge will arise or be triggered by the transactions
contemplated by this Agreement.

4.14 Brokers. Except for fees payable to Houlihan Lokey Howard & Zukin Capital,
Inc., neither the Company nor any Affiliate of the Company is obligated for the
payment of any fees or expenses of any investment banker, broker, advisor or
similar party in connection with the origin, negotiation or execution of this
Agreement or in connection with the Merger, and neither Parent nor Merger Sub
will incur or succeed to any liability, either directly or indirectly, to any
such investment banker, broker, advisor or similar party as a result of this
Agreement or the Merger.

4.15 Real Properties.

(a) Section 4.15(a) of the Company Disclosure Letter sets forth a true, correct
and complete list of all real property (i) owned by the Company or any Company
Subsidiary or (ii) in which the Company or any Company Subsidiary has any
leasehold interest (each of the properties described in (i) and (ii) above
(together with the improvements located thereon), the “Real Properties”).
Section 4.15(a) of the Company Disclosure Letter identifies those leasehold
interests which constitute ground leases. The general use or function of each
such parcel of Real Property is accurately described on Section 4.15(a) of the
Company Disclosure Letter (e.g., office, warehouse, and/or production facility).
With respect to each parcel of Real Property owned by the Company or any Company
Subsidiary, the Company or a Company Subsidiary owns good, marketable and
indefeasible fee simple title to such Real Property, and such Real Property is
free and clear of all Encumbrances, including any easement, right of way, or
building or use restriction, except for and subject to: (x) all matters
reflected in the title policies, title insurance commitments or surveys
delivered or made available to Parent prior to the date hereof, (y)

 

38



--------------------------------------------------------------------------------

(A) liens for current Taxes not yet due and payable and for which adequate
reserves have been recognized in the Company’s Financial Statements,
(B) worker’s or unemployment compensation liens arising in the ordinary course
of business, (C) mechanic’s, materialman’s, supplier’s, vendor’s, or similar
liens arising in the ordinary course of business for obligations that are not
delinquent or that are the subject of a bona fide dispute or for which adequate
retainage or other reserves are held, (D) any other easements, rights of way,
restrictions, rights, and other non-monetary encumbrances affecting title, each
of which is of public record and none of which is reasonably likely to
materially interfere with the current use or operation of the Real Property by
the Company or any Company Subsidiary, and as to which the Company and each
Company Subsidiary are in full compliance, and (E) roadway, highway, zoning and
building Laws, ordinances and regulations that do not materially interfere with
the use by the Company or any Company Subsidiary of such Real Properties in the
ordinary course of the Company’s business, and as to which the Company and each
Company Subsidiary are in full compliance, and (z) those matters for such Real
Property set forth in the Company Disclosure Letter (the items in subclauses
(x), (y) and (z) above are herein collectively referred to as the “Permitted
Exceptions”).

(b) With respect to each parcel of Real Property leased by the Company or any
Company Subsidiary (each, a “Leased Real Property”), either the Company or a
Subsidiary of the Company, as the case may be, holds a valid leasehold in each
such Leased Real Property, in each case pursuant to a written lease or sublease
for such Leased Real Property (each, a “Lease”). The Company has delivered to
Parent true and correct copies of all Leases that are complete in all material
respects. All of the Leases are in full force and effect, and there is no breach
or default by the Company or any Company Subsidiary thereof and, to the
Knowledge of the Company, any breach or default by any other party thereto,
except in each case for such breaches or defaults that are not material
individually with respect to such Lease.

(c) Except as delivered or made available to Parent, neither the Company nor any
Company Subsidiary has received any notice from any insurance company or
Governmental Entity and has no Knowledge (i) of any condition, defect or
inadequacy with respect to any Real Property (including, without limitation, any
health hazard or danger, nuisance or waste), which, if not corrected, would
result in termination of insurance coverage or increase its costs therefor,
other than matters that have already been corrected, (ii) with respect to any
material violation of any applicable zoning, building, health, traffic, flood
control, fire safety, handicap or other Law, code, ordinance, rule or regulation
related to any Real Property, other than matters that have already been
corrected, (iii) of any currently pending or threatened condemnation (temporary
or permanent) proceeding with respect to any Real Property, or (iv) of any
proceedings which would cause the change, redefinition or other modification of
the current zoning classification of any Real Property.

(d) The Real Property and the use and occupancy of the Real Property by the
Company and the Company Subsidiaries comply in all material respects with all
applicable Laws, including without limitation the Americans with Disabilities
Act, and all private covenants and indentures and Contracts affecting such Real
Property, and neither the Company nor any Company Subsidiary has received any
notice that any of the Real Property does not so comply. The use and occupancy
of the Real Property by the Company and the Company Subsidiaries is permitted by
Laws and all private covenants and indentures and Contracts affecting such Real
Property or the Company or Company Subsidiary without any variance, special use
permit or other exception or special proceeding, and the Company’s and Company
Subsidiaries’ use or occupancy of the Real Property or any portion thereof and
the operation of their business as currently conducted is not dependent on a
“permitted non-conforming use” or “permitted nonconforming structure” or similar
variance, exemption or approval from any governmental entity.

(e) The Real Property and all improvements, buildings, structures, fixtures,
building systems and equipment (including the mechanical, plumbing, heating,
sprinkler and fire suppression,

 

39



--------------------------------------------------------------------------------

electrical and air conditioning systems), and all components thereof, are in
good condition and repair and sufficient for the operation of the business
conducted by the Company and there are no defects in any of the foregoing. To
the Knowledge of the Company, there is no defect or condition of the soil that
could materially impair the operation or structural integrity of the Facilities
or any portion thereof.

(f) With respect to all Real Property that (i) is owned by the Company or a
Company Subsidiary or (ii) which constitutes a ground lease:

(i) All water, oil, gas, electrical, steam, compressed air, telecommunications,
sewer, storm and waste water systems and other utility services or systems, to
the extent applicable, have been installed within lawful rights of way owned by
the Company and are connected to the improvements and Facilities and are
operational and sufficient for the operation of the business of the Company and
the Company Subsidiaries as currently conducted thereon.

(ii) The Facilities and other improvements of the Company and the Company
Subsidiaries are located wholly within the boundaries of the Real Property and
no part thereof encroaches onto any adjoining land, except as may be reflected
by the Permitted Exceptions.

(iii) Other than Permitted Exceptions, there are no improvements, fixtures,
buildings, structures or fences that are not included as part of the Facilities
that are located within or encroach upon the Real Property, and there are no
improvements that are not owned by the Company or any of the Company
Subsidiaries located on any of the Real Property or encroaching onto the Real
Property.

(iv) The Company and the Company Subsidiaries have legal and practical vehicular
and rail access and rights of ingress and egress to and from all of the Real
Property, including to and from each Facility.

(g) There are no outstanding options, rights of first offer or rights of first
refusal to purchase any Real Property or any portion thereof or interest
therein.

(h) Neither the Company nor any Company Subsidiary owes, or will owe in the
future, any brokerage commissions or finder’s fees with respect to any Lease or
sublease, and does not owe and will not owe in the future any sums or
reimbursements for any improvements or allowances under, any Lease or sublease.

(i) Neither the Company nor any Company Subsidiary has pledged, mortgaged,
hypothecated, assigned, sublet, transferred, or granted any interest in any
Lease or sublease, or any Leased Real Property or any of the improvements
thereon. To the Knowledge of the Company, none of the Real Property or any
portion thereof is located in a flood hazard area (as defined by the Federal
Emergency Management Agency), or in a wetlands area designated by Federal or
state authorities.

(j) Neither the Company nor any Company Subsidiary is a “foreign person” or a
“foreign corporation” as those terms are defined in Section 1445 of the Code.

(k) Except as is otherwise set forth in Section 4.15(k) of the Company’s
Disclosure Letter, neither the execution and performance of this Agreement nor
the consummation of the transactions set forth herein, will result in the breach
of or default under any Real Property Lease or any other agreement or Law
affecting such Real Property, or the Company’s or any Company Subsidiary’s right
or

 

40



--------------------------------------------------------------------------------

ability to use or occupy such Real Property for current operations, and will not
otherwise cause any real Property Lease to cease to be legal, valid, binding,
enforceable and in full force and effect on identical terms following the
Effective Time.

4.16 Accounts Receivable. The accounts receivable of the Company reflected on
the books and records of the Company (except to the extent of the allowance for
doubtful accounts reflected on the Company Financial Statements) represent valid
obligations arising from sales actually made or services actually performed in
the ordinary course of business. To the Company’s Knowledge, there are no
material disputes with respect to any of the accounts receivable reflected on
the Company Balance Sheet that have not been reserved for on the Company Balance
Sheet.

4.17 Warranties. No material warranty or similar claim is currently pending
against the Company or a Company Subsidiary. To the Company’s Knowledge, no
material amount of goods manufactured, sold and/or delivered within the past
three years by the Company or any Company Subsidiary has failed to be in
conformity in all material respects with all product specifications and
warranties provided to customers thereof.

4.18 Customers and Suppliers.

(a) Section 4.18(a) of the Company Disclosure Letter lists of the following:
(i) the 20 largest customers of the Company and the Company Subsidiaries, as
measured by the dollar amount of U.S. revenues therefrom, during fiscal 2007 and
2008 and the period of fiscal 2009 ended November 31, 2008; (ii) the 20 largest
suppliers of the Company, as measured by the dollar amount of U.S. purchases
therefrom, during fiscal 2007 and 2008 and the period of fiscal 2009 ended
December 31, 2008; and (iii) the 10 largest customers and the 10 largest
suppliers of the Company and each Company Subsidiary on a consolidated basis, as
measured by the dollar amount of purchases therefrom or thereby, during fiscal
2008 and the period of fiscal 2009 ended October 31, 2008.

(b) Except as set forth on Section 4.18(b) of the Company Disclosure Letter,
neither the Company nor any Company Subsidiary is engaged in any material
dispute with any customer or supplier, and, to the Knowledge of the Company, no
customer or supplier listed in Section 4.18(a) of the Company Disclosure Letter
has indicated that it intends to terminate any Contract or not renew any
Contract that provides for automatic renewal or materially reduce its future
purchases from or sales to the Company or any Company Subsidiary other than in
the ordinary course of business.

4.19 Inventory. All of the inventory of the Company, whether raw materials, work
in process, finished products or supply and packaging materials, is usable or,
only with respect to finished goods, saleable in the ordinary course of business
except for obsolete items and items of below-standard quality, all of which have
been written off or written down to net realizable value in the Company Balance
Sheet or on the accounting records of the Company as of the Closing Date, as the
case may be. Such Company inventory is fairly reflected in all material respects
in the Company Financial Statements, including all appropriate reserves, and
except as set forth in Section 4.19 of the Company Disclosure Letter, the
Company inventory has been valued at the lower of cost or market. At the
Closing, the Company inventory will be at levels sufficient for Parent and
Merger Sub to conduct the business (in the ordinary course of business) which
was conducted by the Company immediately prior to the Closing.

4.20 Certain Assets. The Company owns, leases or has the legal right to use all
of the buildings, plants, structures, equipment, and other tangible assets
necessary for the continued conduct of the Company’s business after the Closing
in substantially the same manner as conducted prior to the Closing. The Company
Subsidiaries own, lease or have the legal right to use all of the buildings,
plants, structures, equipment, and other tangible assets necessary for the
continued conduct of the Company’s business after the Closing in substantially
the same manner as conducted prior to the Closing.

 

41



--------------------------------------------------------------------------------

4.21 Insurance. Section 4.21 of the Company Disclosure Letter sets forth a true
and correct list of the commercial general liability/product liability and all
risk property policies (the “Business Insurance Policies”) held or maintained by
or for the benefit of the Company and any Company Subsidiary as of the date
hereof. Section 4.21 of the Company Disclosure Letter sets forth, for each
Business Insurance Policy, the type of policy, the name of the insurer, the
amount of coverage, and the effective dates of the policy through which coverage
shall continue by virtue of premiums already paid. To the Knowledge of the
Company, there is no material claim relating to the business, operations,
assets, Real Property or Facilities of the Company or any Company Subsidiary by
the Company or any Company Subsidiary pending under any Business Insurance
Policy as to which coverage has been denied or refused by the underwriters of
such policies. Each Business Insurance Policy is in full force and effect and
constitutes the valid and binding obligation of, and is enforceable against, the
parties thereto in accordance with its terms. The Company has paid all premiums
due with respect to the Business Insurance Policies and no notice of
cancellation or termination has been received with respect to any such policies
that have not been renewed on a timely basis.

4.22 Transactions with Affiliates. Except as set forth in Section 4.22 of the
Company Disclosure Letter, there are no transactions, agreements, arrangements
or understandings between (i) the Company or any Company Subsidiary, on the one
hand, and (ii) any Affiliate of the Company (other than any of its
Subsidiaries), on the other hand, of the type that would be required to be
disclosed by the Company under Item 404 of Regulation S-K under the Securities
Act.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB

Parent and Merger Sub hereby jointly and severally represent and warrant to the
Company as follows:

5.1 Organization and Qualification; Subsidiaries. Each of Parent and Merger Sub
is a corporation organized, validly existing and in good standing under the laws
of the State of Delaware. Each Subsidiary of Parent (each a “Parent Subsidiary”
and, collectively, the “Parent Subsidiaries”) has been organized, and is validly
existing and in good standing, under the laws of the jurisdiction of its
incorporation or organization, as the case may be. Each of Parent and each
Parent Subsidiary has the requisite power and authority to own, lease and
operate its properties and to carry on its business as it is now being conducted
and as currently proposed by it to be conducted. Each of Parent and each Parent
Subsidiary is duly qualified or licensed to do business, and is in good
standing, in each jurisdiction where the character of the properties owned,
leased or operated by it or the nature of its business makes such qualification,
licensing or good standing necessary, except where the failure to be so
qualified, licensed or in good standing would not reasonably be expected to have
a Parent Material Adverse Effect.

5.2 Authority. Each of Parent and Merger Sub has all requisite corporate power
and authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated by this Agreement. The
execution and delivery of this Agreement by each of Parent and Merger Sub and
the consummation by Parent and Merger Sub, as applicable, of the transactions
contemplated hereby have been duly and validly authorized by all necessary
corporate action, except for the adoption of this Agreement by the sole
stockholder of Merger Sub. No other corporate proceedings on the part of Parent
and no vote of the holders of any shares of Parent capital stock is required to
approve this Agreement or the transactions contemplated hereby. The affirmative
vote or written consent of the sole stockholder of Merger Sub to adopt this
Agreement is the only vote or written

 

42



--------------------------------------------------------------------------------

consent of the holders of the capital stock of Merger Sub necessary to adopt
this Agreement and approve the Merger under applicable Law and Merger Sub’s
articles of incorporation. This Agreement has been duly authorized and validly
executed and delivered by Parent and Merger Sub and (assuming the valid
authorization, execution and delivery of this Agreement by the Company)
constitutes a legal, valid and binding obligation of Parent and Merger Sub,
enforceable against Parent and Merger Sub in accordance with its terms, subject
only to the effect, if any, of (i) applicable bankruptcy, insolvency, moratorium
or other similar Laws affecting the rights of creditors generally and (ii) rules
of Law governing specific performance, injunctive relief and other equitable
remedies.

5.3 No Conflict; Required Filings and Consents.

(a) The execution and delivery of this Agreement by Parent and Merger Sub do
not, and the performance of this Agreement by Parent and Merger Sub will not,
(i) conflict with or violate any provision of the articles of incorporation or
code of regulations of Parent or Merger Sub, (ii) assuming that all consents,
approvals, authorizations and permits described in Section 5.3(b) have been
obtained and all filings and notifications described in Section 5.3(b) have been
made and any waiting periods thereunder have terminated or expired, conflict
with or violate any Law applicable to Parent or Merger Sub or any other Parent
Subsidiary or by which any property or asset of Parent, Merger Sub or any Parent
Subsidiary is bound or affected, or (iii) except as set forth in Section 5.3(a)
of the Parent Disclosure letter, result in any breach of, constitute a default
under, cause any loss of any material benefit under, or give to others any right
of termination or cancellation pursuant to, any material Contract.

(b) No filing or registration with, or authorization, consent or approval of,
any Governmental Entity (other than filings, registrations, authorizations,
consents and approvals, the failure of which to make or obtain would not,
individually or in the aggregate, reasonably be expected to have a Parent
Material Adverse Effect) is required by Parent, Merger Sub or any Parent
Subsidiary in connection with the execution and delivery of this Agreement by
Parent and Merger Sub or is necessary for the consummation by Parent and Merger
Sub of the Merger except under the Exchange Act, the Securities Act, any
applicable Blue Sky Laws, Antitrust Laws, and the filing of the Certificate of
Merger as required by the OGCL.

5.4 Ownership of Merger Sub; No Prior Activities.

(a) Merger Sub was formed solely for the purpose of engaging in the transactions
contemplated by this Agreement.

(b) All of the outstanding capital stock of Merger Sub is owned directly by
Parent. There are no options, warrants or other rights (including registration
rights), agreements, arrangements or commitments to which Merger Sub is a party
of any character relating to the issued or unissued capital stock of, or other
Equity Interests in, Merger Sub or obligating Merger Sub to grant, issue or sell
any shares of the capital stock of, or other Equity Interests in, Merger Sub, by
sale, lease, license or otherwise. There are no obligations, contingent or
otherwise, of Merger Sub to repurchase, redeem or otherwise acquire any shares
of the capital stock of Merger Sub.

(c) Except for obligations or liabilities incurred in connection with its
incorporation or organization and the transactions contemplated by this
Agreement, Merger Sub has not and, prior to the Effective Time, will not have
incurred, directly or indirectly, through any Subsidiary or Affiliate, any
obligations or liabilities or engaged in any business activities of any type or
kind whatsoever or entered into any agreements or arrangements with any Person.

 

43



--------------------------------------------------------------------------------

5.5 Financing. Parent has delivered to the Company a true and correct copy of a
commitment letter, dated as of January 29, 2009, from Bank of America, N.A. (the
“Financing Commitment Letter”), pursuant to which Bank of America, N.A., has
agreed, subject to the terms and conditions set forth therein, (i) to act as
sole lead arranger and book manager in connection with a proposed $100 million
senior credit facility to be used in part for funding the transactions
contemplated by this Agreement (the “Financing”) and (ii) to fund a $30 million
portion of the Financing (the “Bank of America Financing”). The aggregate
proceeds to be disbursed pursuant to the senior credit facility contemplated by
the Financing Commitment Letter, together with available cash on hand and
available funds under existing credit arrangements of Parent, will be sufficient
for Parent and the Surviving Corporation to consummate the transactions
contemplated by this Agreement, including the payment of the Purchase Price, the
Indebtedness to be repaid at Closing in accordance with Section 3.2(a), all
related estimated fees and expenses, including Expenses and all amounts required
to be paid by or on behalf of Parent as contemplated by Article 3 of this
Agreement. The Financing Commitment Letter has not been withdrawn, rescinded,
amended or modified in any respect prior to the date of this Agreement. As of
the date hereof, the Financing Commitment Letter is in full force and effect and
constitutes the legal, valid and binding obligation of Parent. Parent has fully
paid any commitment fees or other fees required to be paid prior to the date of
this Agreement pursuant to the Financing Commitment Letter.

5.6 Company Stock. Neither Parent nor any Parent Subsidiary has at any time
during the last three years been an “interested shareholder” of the Company as
defined in Chapter 1704 of the Ohio Revised Code. Neither Parent nor any Parent
Subsidiary owns (directly or indirectly, beneficially or of record), or is a
party to any agreement, arrangement or understanding for the purpose of
acquiring, holding, voting or disposing of, in each case, any shares of capital
stock of the Company (other than as contemplated by this Agreement).

5.7 Brokers. Except for fees payable to Merrill Lynch, Pierce, Fenner & Smith
Incorporated (or an affiliate thereof), neither Parent nor any Affiliate of
Parent is obligated for the payment of any fees or expenses of any investment
banker, broker, advisor or similar party in connection with the origin,
negotiation or execution of this Agreement or in connection with the Merger, and
neither the Company nor any Company Subsidiary will incur or succeed to any
liability, either directly or indirectly, to any such investment banker, broker,
advisor or similar party as a result of this Agreement or the Merger.

ARTICLE 6

COVENANTS

6.1 Conduct of Business by the Company Pending the Closing. The Company agrees
that, between the date of this Agreement and the earlier of the Effective Time
and the date of termination of this Agreement, except in connection with this
Agreement or any transaction specifically contemplated hereby, unless Parent
shall otherwise agree in writing or except as required by applicable Law, the
Company will, and will cause each Company Subsidiary to, (a) conduct its
operations in all material respects in the ordinary and usual course of business
consistent with past practice, and (b) keep substantially in working condition
and good order and repair all of its material assets and other material
properties, normal wear, tear and retirements excepted. Without limiting the
foregoing, and as an extension thereof, other than (i) in connection with this
Agreement or any transaction specifically contemplated hereby and (ii) as set
forth on Section 6.1 of the Company Disclosure Letter, the Company shall not,
and shall not permit any Company Subsidiary to, between the date of this
Agreement and the earlier of the Effective Time and the date of termination of
this Agreement, directly or indirectly, do, or agree to do, any of the following
without Parent’s prior written consent (which consent shall not be unreasonably
withheld, conditioned or delayed), unless required by applicable Law:

(a) acquire by merging or consolidating with or by purchasing a substantial
Equity Interest in or a substantial portion of the assets of, or by any other
manner, any business, corporation, partnership, association or other business
organization or division thereof with a value or purchase price in excess of
$100,000, or enter into any agreement providing for any merger, acquisition or
similar transaction (other than transfers among the Company and the Company
Subsidiaries);

 

44



--------------------------------------------------------------------------------

(b) sell, lease, license or otherwise dispose of any of its properties or
assets, other than: (i) dispositions of equipment that is no longer used or
useful in the ordinary course of business with a fair market value not in excess
of $50,000 in respect of any one asset and not in excess of $100,000 in the
aggregate, (ii) sales, leases or other transfers between the Company and the
Company Subsidiaries or between those Subsidiaries, and (iii) sales, leases,
licenses or dispositions of assets with a fair market value not in excess of
$50,000 in respect of any one asset and not in excess of $100,000 in the
aggregate;

(c) amend or propose to amend the Company Articles of Incorporation or Company
Bylaws or, in the case of the Company Subsidiaries, their respective constituent
documents;

(d) declare, set aside or pay any dividend or other distribution payable in
cash, capital stock, property or otherwise with respect to any shares of its
capital stock, or purchase, redeem or otherwise acquire, or offer to purchase,
redeem or otherwise acquire, any shares of its capital stock, other equity
securities, other ownership interests or any options, warrants or rights to
acquire any such stock, securities or interests;

(e) split, combine or reclassify any outstanding shares of its capital stock
(other than dispositions by or among the Company Subsidiaries and cancellations
of Company Options forfeited in accordance with the terms of a Company Benefit
Plan in existence on the date of this Agreement or related stock option
agreements);

(f) issue, sell, authorize, or agree to the issuance or sale of, any shares of,
or any options, warrants or rights of any kind to acquire any shares of, or any
securities convertible into or exchangeable for any shares of, any Equity
Interests of the Company or any Company Subsidiary, except for the shares of
Company Common Stock issuable upon exercise of (i) Company Options outstanding
on the date hereof or (ii) Company Warrants outstanding on the date hereof;

(g) (i) take any action with respect to the grant of or increase in any
severance or termination pay to any current or former director, executive
officer, or employee of the Company or any Company Subsidiary, (ii) execute any
employment, deferred compensation or other similar agreement (or any amendment
to any such existing agreement) with any director, executive officer, or
employee of the Company or any Company Subsidiary, (iii) increase the benefits
payable under any existing severance or termination pay policies or employment
agreements, (iv) increase the compensation, bonus or other benefits of current
or former director, executive officer, or employee of the Company or any Company
Subsidiary other than in the ordinary course of business or (v) adopt or
establish any new employee benefit plan or amend any existing employee benefit
plan, except (A) as may be required by, or in order to facilitate compliance
with, Law, or (B) any amendment or arrangement to cause any agreement existing
on the date hereof to comply with, or be exempt from, Section 409A of the
Internal Revenue Code;

(h) change any accounting method in respect of Taxes, except as required by
GAAP;

(i) incur any Indebtedness (other than (i) capitalized lease obligations
permitted by clauses (l) or (n) below, (ii) obligations to insurance companies
in connection with financing of premiums

 

45



--------------------------------------------------------------------------------

of insurance policies and (iii) borrowing under the Existing Revolving Credit
Facility in place on the date hereof) in excess of $100,000 or which may not be
prepaid without penalty, or modify the terms of any existing Indebtedness of the
Company or any Company Subsidiary;

(j) assume, guarantee or endorse the obligations of any other Person, or,
subject to clause (m) below, make any loans, advances, investments in or capital
contributions to any Person, except (i) to or for the benefit of the Company
Subsidiaries or (ii) for those not in excess of $100,000 in the aggregate in the
ordinary course of business and consistent with past practice;

(k) except pursuant to the terms of any existing Indebtedness of the Company or
any Company Subsidiary, create or assume any material Encumbrance;

(l) other than the approved future capital expenditures of the Company set forth
on the Company Disclosure Letter, make or commit to make capital expenditures in
excess of $300,000 in the aggregate after the date of this Agreement;

(m) make any loans or advances (other than routine expense advances and draws to
employees of the Company or any Company Subsidiary in the ordinary course of
business and consistent with past practice) to any officer, director or employee
of the Company, or forgive or discharge in whole or in part any outstanding
loans or advances, or otherwise amend, terminate or modify any loan previously
granted to any such Person;

(n) amend, terminate prior to its stated term or modify any Company Material
Contract, or enter into any Contract granting exclusivity, “most favored
nations” or below market pricing rights that involve consideration or other
obligation in excess of $100,000 annually;

(o) knowingly take, or agree to commit to take, any action the result of which
would be reasonably and foreseeably likely to prevent the consummation of the
Merger on or before the Termination Date;

(p) neither collect a receivable nor pay a payable of the Company or any Company
Subsidiary outside of the ordinary course of business;

(q) fail to maintain inventory or equipment at levels consistent with ordinary
course of business in accordance with the applicable levels of business
activities;

(r) take or fail to take any action that is intended to cause a material default
or an event of default under a Company Material Contract; or

(s) agree to take any of the actions described in subsections (a) through (o) of
this Section 6.1.

Nothing contained in this Agreement shall give Parent, directly or indirectly,
rights to control or direct the Company’s operations or otherwise prior to the
Effective Time. Prior to the Effective Time, the Company shall exercise,
consistent with the terms and conditions of this Agreement, complete control and
supervision of its operations.

6.2 Company Shareholders Meeting; Board Recommendation; Voting Agreement of
CorrPro Investments LLC.

(a) The Company shall call and hold the Company Shareholders Meeting as promptly
as reasonably practicable for the purpose of obtaining the Company Shareholders
Approval. In connection with the Company Shareholders Meeting, the Company will
(i) subject to applicable Laws, use its reasonable efforts (including postponing
or adjourning the Company Shareholders Meeting to obtain a quorum) to obtain the
Company Shareholders Approval and (ii) otherwise comply with all legal
requirements applicable to the Company Shareholders Meeting.

 

46



--------------------------------------------------------------------------------

(b) Subject to Section 6.4(c), (i) the Company Board shall recommend that the
Company’s shareholders vote in favor of the adoption of this Agreement and the
Merger and (ii) neither the Company Board nor any committee thereof shall make
an Adverse Recommendation Change.

(c) The Company shall have delivered to the Acquirors, simultaneously with its
execution of this Agreement, a voting agreement providing that CorrPro
Investments LLC has agreed to vote its beneficially owned shares of Company
Capital Stock in favor of the Agreement and the Merger at the Company
Shareholders Meeting. Such voting agreement shall terminate upon termination of
this Agreement in accordance with the terms of this Agreement.

6.3 Access to Information; Confidentiality.

(a) From the date of this Agreement to the Effective Time, to the extent
permitted by applicable Law and confidentiality obligations of the Company, the
Company shall, and shall cause each Company Subsidiary and each of its and each
Company Subsidiary’s Representatives to, (i) provide to Parent and Parent’s
Representatives, at Parent’s sole risk and expense, reasonable access, at
reasonable times upon prior notice, to the officers, employees, agents,
properties, offices and other facilities of the Company and the Company
Subsidiaries and to the books and records thereof and (ii) furnish promptly to
Parent at Parent’s expense, such information concerning the business,
properties, Contracts, assets (tangible and intangible, including Intellectual
Property), liabilities, Tax Returns, Tax elections and all other workpapers in
the actual possession of the Company relating to Taxes, personnel, internal
financial statements and other aspects of the Company and the Company
Subsidiaries as Parent or Parent’s Representatives may reasonably request. The
Company shall be entitled to have a Representative present at any inspection.
Parent agrees to conduct such investigation in a manner that does not interfere
unreasonably with the operations of the Company and the Company Subsidiaries and
with the prompt discharge by the Company’s and the Company Subsidiaries’
employees of their duties.

(b) Parent agrees to indemnify and hold the Company and the Company Subsidiaries
harmless from any and all Proceedings and any and all liabilities, including
costs and expenses for the loss, injury to or death of any Parent Representative
for the Release of Hazardous Substances or exacerbation of an existing
Environmental Condition, caused by or resulting directly from the action or
inaction of any of Parent or Parent’s Representatives during any visit to the
business or property sites of the Company and the Company Subsidiaries prior to
the completion of the Merger, whether pursuant to this Section 6.3 or otherwise
except with respect Proceedings and liabilities resulting from the negligence or
willful misconduct of the Company or the Company Subsidiaries or their
respective Representatives. Notwithstanding Section 6.3(a) and the foregoing
provisions of this Section 6.3(b), neither the Company nor its Subsidiaries
shall be required to provide access to or to disclose any information (i) where
such access or disclosure could jeopardize the attorney-client privilege or work
product privilege of the Company or any of its Subsidiaries or contravene any
Law, or (ii) to the extent that outside counsel to the Company advises that such
access or disclosure should not be permitted or made in order to ensure
compliance with any applicable Law.

(c) Parent will not (and will cause Parent’s Representatives not to) use any
information obtained pursuant to this Section 6.3 for any purpose unrelated to
the consummation of the

 

47



--------------------------------------------------------------------------------

transactions contemplated by this Agreement. Until satisfaction of the Merger or
the termination of this Agreement in accordance with its terms, Parent agrees to
hold confidential all information which it has received or to which it has
gained access pursuant to this Section 6.3 in accordance with the
Confidentiality Agreement, dated as of August 28, 2008 between the Company and
Parent, as amended from time to time (the “Confidentiality Agreement”). The
parties acknowledge and agree that the Confidentiality Agreement shall remain in
full force and effect.

(d) Notwithstanding the above, any sampling of environmental media shall require
the Company’s prior consent, which consent shall not be unreasonably withheld or
delayed. In the event of any sampling of environmental media, (i) Parent or its
Representative shall restore the property in all material respects upon
completion of such sampling or investigation to its condition immediately prior
to the sampling or investigation and (ii) Parent or its Representative shall
promptly dispose of any wastes generated during the course of such sampling or
investigation and shall be named as the generator of same.

(e) Parent and its Representatives shall promptly furnish to the Company copies
of any environmental reports prepared by Parent or its Representatives in
respect of real property owned, leased or used by the Company and or the Company
Subsidiaries.

6.4 No Solicitation.

(a) Generally. The Company will not, and will cause the Company Subsidiaries not
to, and will use reasonable efforts to ensure that its Representatives do not
(i) solicit, initiate, or knowingly take any action to facilitate or encourage
the submission of any Acquisition Proposal, (ii) enter into or participate in
any communications or negotiations regarding, or deliver or make available to
any Person any non-public information in response to, or in connection with, any
inquiry, expression of interest, proposal or offer that constitutes, or could
reasonably be expected to lead to, an Acquisition Proposal or (iii) enter into
any agreement with respect to an Acquisition Proposal. The Company and the
Company Subsidiaries will immediately cease any and all existing activities,
discussions and negotiations with any Persons conducted prior to or on the date
of this Agreement with respect to any Acquisition Proposal.

(b) Superior Offers. Notwithstanding the foregoing, in the event that any Person
submits to the Company (and does not withdraw) an Acquisition Proposal that the
Company Board concludes in good faith (after consultation with its outside legal
counsel and its financial advisor) is, or is reasonably likely to become, a
Superior Offer, the Company may (i) engage in discussions or negotiations with
such Person regarding such Acquisition Proposal, and (ii) deliver or make
available to such Person non-public information regarding the Company and the
Company Subsidiaries provided that the Company first shall have received from
such Person an executed confidentiality agreement containing terms at least as
restrictive with regard to the Company’s confidential information as the
Confidentiality Agreement, it being understood that such confidentiality
agreement shall not include any provision for any exclusive right to negotiate
with such Person or having the actual or purported effect of restricting the
Company from fulfilling its obligations under this Agreement.

(c) Changes of Recommendation. Subject to compliance by the Company with this
Section 6.4, nothing in this Agreement shall prevent the Company Board from
(i) withholding, withdrawing, amending or modifying the Company Board
Recommendation (the actions in this clause (i) being collectively referred to as
an “Adverse Recommendation Change”), (ii) terminating this Agreement pursuant to
Section 8.1(f) simultaneously with the payment of the Company Termination Fee,
(iii) recommending, adopting, approving or submitting to the Company’s
shareholders any Acquisition Proposal, or (iv) entering into any agreement,
including any agreement in principle, letter of intent or

 

48



--------------------------------------------------------------------------------

understanding, acquisition or merger agreement, option agreement, joint venture
agreement, partnership agreement or similar agreement, arrangement or
understanding which constitutes, relates to, is intended to lead to or could
reasonably be expected to lead to an Acquisition Proposal (other than a
confidentiality agreement contemplated by Section 6.4(b)); provided, however,
that in any case, (A) the Company Shareholders Approval has not yet been
obtained, (B) the Company Board concludes in good faith, after consultation with
its outside legal counsel, that such action is reasonably required in order for
the Company Board to comply with its fiduciary obligations to the Company’s
shareholders under applicable Law, (C) the Company shall have promptly provided
written notice to Parent (a “Notice of Superior Offer”) advising Parent that the
Company has received a Superior Offer and that it intends (or may intend) to
make an Adverse Recommendation Change or terminate the Agreement pursuant to
Section 8.1(f) and the manner and timing in which it intends (or may intend) to
do so, (D) Parent shall not have, within 72 hours of Parent’s receipt of the
Notice of Superior Offer, made an offer that the Company Board determines in its
good faith judgment (after consultation with outside legal counsel and its
financial advisor) to be at least as favorable to the Company’s shareholders as
such Superior Offer (it being agreed that (1) the Company Board shall convene a
meeting to consider any such offer by Parent promptly following the receipt
thereof and (2) that the Company Board will not make an Adverse Recommendation
Change or terminate the Agreement pursuant to Section 8.1(f) for 72 hours after
receipt by Parent of the Notice of Superior Offer).

(d) Shareholder Disclosures. Nothing contained in this Agreement shall prohibit
the Company from making any disclosure to the shareholders of the Company if the
Company Board has concluded in its good faith judgment (after receipt of advice
from its outside legal counsel) that such disclosure is required in order to
comply with its fiduciary obligations to the Company’s shareholders under
applicable Law or to comply with securities Laws. Such disclosure shall not be
deemed to be an Adverse Recommendation Change or otherwise constitute a breach
of Section 6.2 or this Section 6.4.

6.5 Appropriate Action; Government Consents; Filings.

(a) Promptly after the execution of this Agreement, each of Parent and the
Company shall apply for or otherwise seek, and shall use its reasonable efforts
to obtain, all Consents required to be obtained by it for the consummation of
the Merger. Without limiting the generality or effect of the foregoing, each of
Parent and the Company shall, (i) as soon as practicable, and in any event no
later than twenty (20) Business Days after the date of this Agreement, make any
initial filings required under the HSR Act and (ii) as promptly as practicable,
make any additional filings required by any other applicable Antitrust Laws. The
parties hereto shall consult and cooperate with one another, and consider in
good faith the views of one another, in connection with any analyses,
appearances, presentations, memoranda, briefs, arguments, opinions and proposals
made or submitted by or on behalf of any party hereto in connection with
proceedings under or relating to any Antitrust Law; provided, however, that,
with respect to any such analyses, appearances, presentations, memoranda,
briefs, arguments, opinions or proposals, each of Parent and the Company need
not supply the other (or its counsel) with copies (or in case of oral
presentations, a summary) to the extent that any Law applicable to such party
requires such party or the Company Subsidiaries to restrict or prohibit access
to any such properties or information. Parent and the Company shall each pay
one-half of the fees and expenses of filings under the HSR Act.

(b) Each party will notify the other promptly upon the receipt of (i) any
comments from any officials of any Governmental Entity in connection with any
filings made pursuant hereto and (ii) any request by any officials of any
Governmental Entity for amendments or supplements to any filings made pursuant
to, or information provided to comply in all material respects with, any Laws.
Whenever any event occurs that is required to be set forth in an amendment or
supplement to any filing made pursuant to Section 6.5(a), each party will
promptly inform the other of such occurrence and cooperate in filing with the
applicable Governmental Entity such amendment or supplement.

 

49



--------------------------------------------------------------------------------

(c) Each of Parent and the Company shall use its reasonable efforts to resolve
such objections, if any, as may be asserted by any Governmental Entity with
respect to the transactions contemplated by this Agreement under the HSR Act,
the Sherman Act, as amended, the Clayton Act, as amended, the Federal Trade
Commission Act, as amended, and any other federal, state or foreign statutes,
rules, regulations, orders or decrees that are designed to prohibit, restrict or
regulate actions having the purpose or effect of monopolization, lessening of
competition or restraint of trade (collectively, “Antitrust Laws”). Each of
Parent and the Company shall use its reasonable efforts to take such action as
may be required to cause the expiration or termination of the waiting or notice
periods under the HSR Act or other Antitrust Laws with respect to such
transactions as promptly as possible after the execution of this Agreement.
Without limiting the foregoing, Parent and the Company shall take any and all of
the following actions to the extent necessary to obtain the approval of any
Governmental Entity with jurisdiction over the enforcement of any applicable
Laws regarding the transactions contemplated hereby: (i) entering into
negotiations, (ii) providing information required by Law, and
(iii) substantially complying with any “second request” for information pursuant
to the Antitrust Laws.

(d) Notwithstanding the foregoing or any other provision of this Agreement,
nothing in this Section 6.5 shall require, or be construed to require, the
Company to take or to refrain from taking any action, to agree to any
disposition or restriction with respect to any assets or operations of the
Company or any Company Subsidiary, or to cause any Company Subsidiary to do or
agree to do any of the foregoing, if any such action, failure to act,
restriction or agreement would have a Material Adverse Effect.

(e) Notwithstanding the foregoing or any other provision of this Agreement,
nothing in this Section 6.5 shall limit a party’s right to terminate the
Agreement pursuant to Section 8.1(b) so long as such party has until such date
complied in all material respects with its obligations under this Section 6.5.

6.6 Certain Notices. Each of the Company, Parent and Merger Sub, as the case may
be, will notify the other parties in writing promptly after learning of (a) any
notice or other communication from any Person alleging that the Consent of such
Person is or may be required in connection with the Merger, (b) any notice or
other communication from any Governmental Entity in connection with the Merger
or (c) any change, occurrence or event that would have a Material Adverse
Effect, or that is reasonably likely to cause any of the conditions to closing
set forth in Article 7 not to be satisfied. Each of Parent, Merger Sub and the
Company shall give prompt notice to the other parties of any representation or
warranty made by it contained in this Agreement becoming untrue or inaccurate in
any material respect if such untruth or inaccuracy would reasonably be expected
to cause any condition set forth in Article 7 not to be satisfied, or any
failure by it to comply with or satisfy in any material respect any covenant,
condition or agreement to be complied with or satisfied by it under this
Agreement.

6.7 Indemnification and Insurance.

(a) From and after the Effective Time, Parent shall cause the Surviving
Corporation to fulfill and honor the obligations of the Company for
indemnification and advancement of expenses in favor of each D&O Indemnified
Party under the Company Articles of Incorporation or Company Bylaws or the
certificates or articles of incorporation, bylaws, and other organizational
documents of the Company Subsidiaries and any indemnification agreement set
forth in Section 6.7 (a) of the Company Disclosure Letter to which such D&O
Indemnified Party is a party, in each case, in accordance with the terms of such
articles, bylaws and agreements as in existence as of the date of this Agreement
with respect to acts and occurrences occurring prior to the Effective Time. The
articles of incorporation and code of regulations of the Surviving Corporation
will contain provisions with respect to indemnification which are at least as
favorable to the D&O Indemnified Parties as those contained in the Company
Articles of Incorporation and Company Bylaws as in effect on the date of this
Agreement.

 

50



--------------------------------------------------------------------------------

(b) On or prior to the Closing, the Company may purchase, and pre-pay in full
any premiums with respect to, a six (6) year “tail” on the current directors’
and officers’ liability insurance maintained by the Company and/or the Company
Subsidiaries (the “New D&O Tail”). As of the Effective Time, Parent will cause
the Surviving Corporation to assume such “tail” policy, and Parent agrees to use
its reasonable best efforts to maintain in effect the New D&O Tail for the
duration of its term without amendment or cancellation; provided, however, that
such efforts shall not require payment of any additional premiums or other
amounts by the Surviving Corporation or Parent.

(c) In the event the Surviving Corporation or any of its successors or assigns
(i) consolidates with or merges into any other Person and shall not be the
continuing or surviving corporation or entity of such consolidation or merger or
(ii) transfers all or substantially all of its properties and assets to any
Person, then, in each such case, proper provisions shall be made so that the
successors and assigns of the Surviving Corporation, or at Parent’s option,
Parent, shall assume the obligations set forth in this Section 6.7.

(d) This Section 6.7 shall survive the consummation of the Merger, is intended
to benefit each of the D&O Indemnified Parties, shall be binding on all
successors and assigns of the Surviving Corporation and Parent, shall be
enforceable by each D&O Indemnified Party and his or her heirs and
representatives, and may not be amended, altered or repealed with respect to any
D&O Indemnified Party after the Effective Time without the prior written consent
of such D&O Indemnified Party (provided that any amendment, alteration or repeal
prior to the Effective Time shall be governed by Section 8.3).

6.8 Employees; Employee Benefits.

(a) It is anticipated by the Acquirors that each individual who was an employee
of the Company or a Company Subsidiary immediately prior to the Effective Time
shall continue his or her employment with the Surviving Corporation upon the
Effective Time (including each such individual who is on vacation, temporary
layoff, leave of absence, sick leave or short or long–term disability leave)
(each, a “Continuing Employee”). Notwithstanding anything to the contrary
contained herein, after the Effective Time, each Continuing Employee shall be
employed solely on an “at will” basis and none of the Company, any Company
Subsidiary, the Parent, any Parent Subsidiary, or the Surviving Corporation
shall be required to continue the employment of any particular Continuing
Employee, except to the extent required by the provisions of a written
employment Contract or as required by applicable Law.

(b) After the Effective Time, the Acquirors shall continue (or cause the
Surviving Corporation to continue) coverage of the Continuing Employees under
the general health and welfare plans and the Company 401(k) Savings Plan
included in the Company Benefit Plans until March 31, 2009. Thereafter, the
Continuing Employees shall either be eligible to participate in any employee
benefit plans thereafter adopted by the Company, or to participate in the
employee benefit plans of Parent in accordance with the eligibility criteria
thereof. If such Continuing Employees participate in the benefit plans of
Parent, (i) such Continuing Employees shall receive full credit for years of
service with the Company or the Company Subsidiaries prior to the Merger for all
purposes for which such service was recognized under the Company Benefit Plans
including recognition of service for eligibility and vesting, and (ii) such
Continuing Employee shall participate in the employee benefit plans of Parent on
terms no less favorable than those offered by the Parent to similarly situated
employees of Parent. The Acquirors shall use all reasonable efforts to waive all
limitations as to pre-existing conditions, exclusions, evidence of insurability
requirements and waiting periods with respect to participation and coverage
requirements

 

51



--------------------------------------------------------------------------------

applicable to the Continuing Employees under any welfare or fringe benefit plan
in which the Continuing Employees may be eligible to participate after the
Effective Time. The Continuing Employees shall be entitled to the severance
benefits available to similarly situated employees of Parent under the Parent’s
severance policies in existence at the time of such Continuing Employee’s
termination of employment. Notwithstanding the foregoing, the foregoing
covenants of Acquirors shall not in any manner apply to the UK Pension or the
obligations of any party thereunder or with respect thereto.

(c) Conditional upon the closing of the Merger, Parent agrees that it shall
cause the Surviving Company to pay to the participants cash amounts which become
due and payable to such participants under the bonus plans of the Company
identified in Section 6.8(c) of the Company Disclosure Letter in accordance with
the applicable plan terms for performance ending on March 31, 2009.

(d) Notwithstanding the foregoing, this Section 6.8 does not amend any provision
of any Company Benefit Plan and is not intended to and shall not require the
Acquirors to continue any Company Benefit Plan beyond the time when it otherwise
lawfully could be terminated or modified. Nothing herein expressed or implied by
this Agreement shall confer upon any Continuing Employee, or legal
representative thereof, any rights or remedies, including, without limitation,
any right to continued employment.

6.9 Reasonable Efforts; Cooperation.

(a) Subject to the limitations set forth in Section 6.5(d), each of the parties
hereto agrees to use reasonable efforts, and to cooperate with each other party
hereto, to take, or cause to be taken, all actions, and to do, or cause to be
done, all things reasonably necessary, appropriate or desirable to consummate
and make effective, in the most expeditious manner practicable, the Merger and
the other transactions contemplated hereby, including (i) taking all reasonable
actions necessary to satisfy the respective conditions set forth in Article 7
and (ii) executing and delivering such other instruments and doing and
performing such other acts and things as may be necessary or reasonably
desirable to effect completely the consummation of the Merger and the other
transactions contemplated hereby.

(b) The Company and Parent shall cooperate and use commercially reasonable
efforts to secure with respect to the Real Properties prior to the Closing Date
(i) estoppel letters, (ii) non-disturbance agreements, and (iii) landlord lien
waivers; provided that commercially reasonable efforts shall not require
payments of any amounts by the Company, any Company Subsidiary or Parent (other
than reasonable attorney’s fees). Additionally, the Company shall use its
reasonable best efforts to obtain Consents with respect to the Contracts listed
on Schedule C attached hereto.

6.10 Public Announcements. Parent and the Company shall consult with each other
before issuing any press release, making any other public statement or
scheduling any press conference or conference call with investors or analysts
with respect to this Agreement or the transactions contemplated by this
Agreement.

6.11 Financing.

(a) Parent shall use its commercially reasonable efforts to take, or cause to be
taken, all actions and to do, or cause to be done, all things necessary, proper
or advisable to arrange and obtain the Financing contemplated by the Financing
Commitment Letter, including commercially reasonable efforts to enter into
definitive agreements with respect thereto and complete the Financing at or
prior to the Closing.

 

52



--------------------------------------------------------------------------------

(b) In the event all or any portion of the Financing contemplated by the
Financing Commitment Letter becomes unavailable for any reason, Parent shall use
its commercially reasonable efforts to arrange to obtain, as promptly as
practicable following the occurrence of such event, alternative debt or equity
financing (the “Alternative Financing”) in an amount sufficient to consummate
the transactions contemplated by this Agreement; provided, however, that for
purposes of this Agreement such alternative debt or equity financing shall
exclude the first $129.5 million of net proceeds received by Parent from its
public offering of shares of its Class A Common Stock as contemplated by the
preliminary prospectus supplement for such offering expected to be filed by
Parent with the SEC on or about February 2, 2009.

(c) Parent shall give the Company prompt written notice of any termination of
the Financing proposal contemplated by the Financing Commitment Letter (or
commitments for any Alternative Financing obtained in accordance with
Section 6.11 (b)) of which Parent becomes aware. Parent shall keep the Company
informed on a reasonably current basis in reasonable detail of the status of its
efforts to arrange the Financing (or Alternative Financing obtained in
accordance with Section 6.11(b)).

(d) Parent shall not utilize the Financing to fund any other acquisition
contemplated as of the date of this Agreement in any manner that would limit the
availability of the portion of the Financing designated to fund and close the
transactions contemplated by this Agreement.

6.12 Tax Matters.

(a) Preparation and Filing of Tax Returns. The Company, at its expense, shall
cause the Company and each Company Subsidiary to timely prepare and file any Tax
Return (or amendment thereto) required to be filed by the Company and each
Company Subsidiary with respect to any Tax period ending on or prior to the
Closing Date (“Pre-Closing Tax Periods”), to the extent such Tax Return (or
amendment) is required to be filed on or before the Closing Date (determined
with regard to extensions). All such Tax Returns shall be prepared using
accounting methods that were used in preparing the relevant Tax Returns for
prior taxable periods. The Company shall permit Parent to review and comment
upon such Tax Returns, and shall not file such Tax Returns without the Parent’s
prior written consent, which consent shall not be unreasonably withheld,
conditioned or delayed. Parent shall file or cause to be filed when due all Tax
Returns in respect of the Company and each Company Subsidiary: (i) for all Tax
periods beginning after the Closing Date; (ii) for all Pre-Closing Tax Periods
to the extent the Tax Returns in respect of such Tax periods are due after the
Closing Date (determined with regard to extensions); and (iii) for all Tax
periods relating to the Company and each Company Subsidiary that commence on or
before the Closing Date and end after the Closing Date (each, a “Straddle
Period”), including any Tax Return of the Company and each Company Subsidiary
due on or after the Closing Date (determined with regard to extensions).

(b) Elections and Settlements. Without the prior written consent of Parent,
which consent shall not be unreasonably, withheld, conditioned, or delayed,
neither the Company nor any Company Subsidiary shall make or change any
election, file any amended Tax Return, enter into any closing agreement, settle
any Tax claim or assessment, surrender any right to claim a refund of Taxes,
consent to any extension or waiver of the limitation period applicable to any
Tax claim or assessment, or take any other action or omit to take any action, if
any such election, amendment, agreement, settlement, surrender, consent or other
action or omission may have the effect of increasing the Tax liability, or
decreasing any Tax asset, of the Company, any Company Subsidiary, Parent, or any
affiliate of Parent.

 

53



--------------------------------------------------------------------------------

(c) Nonforeign Affidavit. Each Payee shall furnish the Parent an affidavit,
stating, under penalties of perjury, its United States taxpayer identification
numbers and that the transferor is not a foreign person, pursuant to
Section 1445(b)(2) of the Code.

(d) Payment of Transfer Taxes and Fees. The Acquirors shall bear the liability
for and shall pay all excise, sales, use, transfer (including real property
transfer or gains), stamp, documentary, filing, recordation and similar taxes
which may be imposed in connection with the transactions contemplated by this
Agreement, together with any interest, additions or penalties with respect
thereto. The Acquiror hereby agree to file all necessary documentation
(including, but not limited to, all tax returns) with respect to all such
amounts in a timely manner consistent with this Section 6.12(d).

6.13 Repayment of Larkin Notes. Notwithstanding anything herein to the contrary,
the aggregate consideration payable to William V. Larkin, Jr. pursuant to
Article 3 shall be reduced by all amounts due to the Company from Mr. Larkin
under (x) that certain Promissory Note payable to the order of the Company in
the original principal amount of $185,000.00, dated as of August 1, 2006 and
(y) that certain Promissory Note payable to the order of the Company in the
original principal amount of $370,000.00, dated as of August 1, 2006.

6.14 Company 401(k) Savings Plan. The Company shall, prior to the Closing Date:
(i) take all actions in accordance with the Employee Plans Compliance Resolution
System to remedy any operational failures with respect to the Company’s 401(k)
Savings Plan, including without limitation, with respect to eligibility, and
(ii) submit copies to Parent of all documentation necessary to demonstrate
timely adoption of all required amendments within the remedial amendment period
under Code Section 401(b).

6.15 SEC Filings. Parent shall furnish the Company for informational purposes
only with copies of excerpts of each document Parent intends to file (or to
cause to be filed) with the SEC that reference the Company, any of its financial
statements and/or the transactions contemplated by this Agreement within a
reasonable period of time prior to such filing.

6.16 Termination of Wingate Agreement. Prior to the Closing, the Company shall
take all actions necessary and appropriate to terminate that certain Services
Agreement, dated as of March 30, 2004, between the Company and Wingate Partners
III, L.P. such that the Company shall have no further liability or obligation
thereunder following the Closing Date.

6.17 Vesting. Prior to the Closing, the Company shall take all actions, if any,
necessary and appropriate to cause all $1.25 Options Shares or restricted stock
granted or issued with a $1.25 Liquidity Event Trigger Price to automatically
vest in connection with the Merger, and to cause all $1.75 Option Shares and
$2.25 Option Shares to be cancelled and extinguished upon consummation of the
Merger without payment to the holder thereof.

ARTICLE 7

CLOSING CONDITIONS

7.1 Conditions to Obligations of Each Party under this Agreement. The respective
obligations of each party to effect the Merger and the other transactions
contemplated herein shall be subject to the satisfaction, at or prior to the
Effective Time, of the following conditions, any or all of which may be waived
by mutual agreement of Parent and the Company, in whole or in part, to the
extent permitted by applicable Law:

(a) Company Shareholders Approval. The Company Shareholders Approval shall have
been obtained.

 

54



--------------------------------------------------------------------------------

(b) No Order. No Governmental Entity shall have enacted, issued, promulgated,
enforced or entered any statute, rule, regulation, executive order, decree,
judgment, injunction, arbitration award, finding or other order (whether
temporary, preliminary or permanent), in any case that is in effect and prevents
or prohibits consummation of the Merger (a “Restraint”).

(c) HSR Act. Any applicable waiting periods, together with any extensions
thereof, under the HSR Act or any other Antitrust Laws shall have expired or
been terminated.

(d) Court Proceedings. No Governmental Entity shall have instituted (or if
instituted, shall not have withdrawn) any action, suit, proceeding, claim,
arbitration or investigation wherein an unfavorable injunction, judgment, order,
decree, ruling or charge would (i) prevent or materially restrain the
consummation of the transactions contemplated by this Agreement or (ii) cause
any of the transactions contemplated by this Agreement to be rescinded following
consummation thereof; provided, however, that, prior to invoking this condition,
each party shall have complied fully with its obligations under Section 6.5.

7.2 Additional Conditions to Obligations of Parent and Merger Sub. The
obligations of Parent and Merger Sub to effect the Merger and the other
transactions contemplated herein are also subject to the satisfaction, at or
prior to the Effective Time, of the following conditions, any or all of which
may be waived by Parent, in whole or in part, to the extent permitted by
applicable Law:

(a) Representations and Warranties. The representations and warranties of the
Company contained in this Agreement, in each case disregarding and without
giving any effect to all qualifications and exceptions contained herein relating
to materiality or Material Adverse Effect, shall be true and correct as of the
Effective Time (except that those representations and warranties that address
matters only as of a particular date need only be true and correct as of such
date) as though made on and as of that time, except where the failure of such
representations and warranties to be so true and correct has not had and would
not reasonably be expected to have a Material Adverse Effect; provided, however,
that the failure of the representations and warranties of the Company contained
in Section 4.8(o), (p) and (q) to be true and correct shall not, under any
circumstances, be a condition to the obligations of Parent and Merger Sub to
effect the Merger.

(b) Agreements and Covenants. The Company shall have performed or complied in
all material respects with all agreements and covenants required by this
Agreement to be performed or complied with by it on or prior to the Effective
Time.

(c) Closing Documents. The following documents shall have been delivered to
Parent and Merger Sub:

(i) a certificate of the Company in substantially the form attached hereto as
Exhibit B, dated as of the Closing Date, executed on behalf of the Company by
the Chief Executive Officer and Chief Financial Officer, certifying that the
conditions in Section 7.2(a) and (b) as to the Company are or have been duly
satisfied;

(ii) certificates of the appropriate Governmental Entities, dated within thirty
(30) days of the Closing Date, certifying that (A) the Company and the Company
Subsidiaries are in good standing and are duly qualified to conduct business in
the applicable state of organization and (B) the Company is in good standing and
duly qualified to conduct business in each applicable jurisdiction set forth in
Section 4.1(a) of the Company Disclosure Letter;

 

55



--------------------------------------------------------------------------------

(iii) resolutions of the board of directors of the Company approving the
transactions contemplated by this Agreement, certified by the secretary or other
appropriate officer(s) of the Company; and

(iv) the Certificate of Merger, executed by the Company.

(d) Financing Documents. Parent shall have entered into definitive agreements
and consummated the Financing or the Alternative Financing.

7.3 Additional Conditions to Obligations of the Company. The obligation of the
Company to effect the Merger and the other transactions contemplated herein are
also subject to the satisfaction, at or prior to the Effective Time, of the
following conditions, any or all of which may be waived by the Company, in whole
or in part, to the extent permitted by applicable Law:

(a) Representations and Warranties. The representations and warranties of Parent
and the Merger Sub contained in this Agreement, in each case disregarding and
without giving any effect to all qualifications and exceptions contained herein
relating to materiality or Material Adverse Effect, shall be true and correct as
of the Effective Time (except that those representations and warranties that
address matters only as of a particular date) need only be true and correct as
of such date as though made on and as of that time, except where the failure of
such representations and warranties to be so true and correct has not had and
would not reasonably be expected to have a Parent Material Adverse Effect.

(b) Agreements and Covenants. Parent shall have performed or complied with, in
all material respects, all agreements and covenants required by this Agreement
to be performed or complied with by it on or prior to the Effective Time.

(c) Closing Documents. The following documents shall have been delivered to
Company:

(i) a certificate of each of Parent and Merger Sub in substantially the forms
attached hereto as Exhibit C and D, dated as of the Closing Date, executed on
behalf of each of Parent and Merger Sub by the Chief Executive Officer and Chief
Financial Officer, respectively, certifying that the conditions in
Section 7.3(a) and (b) as to each of Parent and Merger Sub are or have been duly
satisfied;

(ii) resolutions of the board of directors of each of Parent and Merger Sub
approving the transactions contemplated by this Agreement, certified by the
secretary or other appropriate officer(s) of each of Parent and Merger Sub;

(iii) the Certificate of Merger, executed by each of Parent and Merger Sub; and

(iv) the Exchange Agent Agreement, executed by Parent and the Exchange Agent.

 

56



--------------------------------------------------------------------------------

ARTICLE 8

TERMINATION, AMENDMENT AND WAIVER

8.1 Termination. This Agreement may be terminated, and the Merger and the other
transactions contemplated by this Agreement may be abandoned, at any time prior
to the Effective Time, by action taken or authorized by the Board of Directors
of the terminating party or parties, whether before or after the Company
Shareholders Approval has been obtained:

(a) By mutual written consent of Parent and the Company;

(b) By either Parent or the Company if the Merger shall not have been
consummated prior to 5:00 p.m. CST on March 31, 2009 (provided, however, that
the right to terminate this Agreement pursuant to this clause (b) shall not be
available to any party whose breach of any representation or warranty or failure
to perform or satisfy any covenant or agreement under this Agreement has been
the principal cause of or resulted in the failure of the Merger to occur on or
before such date);

(c) By either Parent or the Company if any Governmental Entity shall have issued
a Restraint and such Restraint shall have become final and nonappealable;
(provided, however, that the right to terminate this Agreement pursuant to this
clause (c) shall not be available to any party whose failure to fulfill any
material obligation under this Agreement has been the principal cause of or
resulted in such Restraint);

(d) By either Parent or the Company if the Company Shareholders Approval shall
not have been obtained upon a vote taken thereon at the Company Shareholders
Meeting or at any adjournment or postponement thereof; provided, however, that
the right to terminate this Agreement under this Section 8.1(d) shall not be
available to the Company where the failure to obtain the Company Shareholders
Approval is caused by any action or failure to act of the Company that
constitutes a material breach of Section 6.2 of this Agreement;

(e) By Parent if (at any time prior to obtaining the Company Shareholders
Approval) (i) the Company Board or any committee thereof shall for any reason
have made an Adverse Recommendation Change, (ii) the Company Board or any
committee thereof shall have approved or publicly recommended any Acquisition
Proposal, (iii) the Company shall have entered into any letter of intent with
respect to or other Contract for any Acquisition Proposal, or (iv) the Company
shall have materially breached any of the provisions of Sections 6.2 or 6.4;

(f) By the Company, in accordance with Section 6.4(c); provided that, in order
for the termination of this Agreement pursuant to this paragraph (f) to be
deemed effective, the Company shall have complied with Section 6.4(c) and with
applicable requirements, including the payment of the Company Termination Fee
pursuant to Section 8.2(b);

(g) By Parent if, since the date of this Agreement, there shall have been any
Effect that constitutes or has had a Material Adverse Effect or if (i)(A) the
Company shall have materially breached any of its covenants or agreements set
forth in this Agreement or (B) any representation or warranty of the Company set
forth in this Agreement shall have become materially untrue or incorrect,
(ii) such breach or misrepresentation, if curable, is not cured within twenty
(20) Business Days after written notice thereof, and (iii) such breach or
misrepresentation would cause the conditions set forth in Section 7.2(a) or
Section 7.2(b) not to be satisfied;

 

57



--------------------------------------------------------------------------------

(h) By the Company if (i)(A) either Parent or Merger Sub has materially breached
any of its covenants or agreements set forth in this Agreement or (B) any
representation or warranty of Parent or Merger Sub set forth in this Agreement
shall have become materially untrue or incorrect, (ii) such breach or
misrepresentation, if curable, is not cured within twenty (20) Business Days
after written notice thereof, and (iii) such breach or misrepresentation would
cause the conditions set forth in Section 7.3(a) or Section 7.3(b) not to be
satisfied;

(i) By the Company if Parent or Merger Sub has materially breached any of its
covenants set forth in Section 6.11 and such breach, if curable, is not cured
within five (5) Business Days after written notice thereof; or

(j) By Parent if the Financing or the Alternative Financing shall not have been
consummated by 5:00 p.m. CST on March 31, 2009.

8.2 Effect of Termination; Limitation on Liability.

(a) Effect of Termination. In the event of termination of this Agreement by
either the Company or Parent as provided in Section 8.1, this Agreement shall
forthwith become void and there shall be no liability or obligation on the part
of Parent or the Company or their respective Subsidiaries, officers, directors
or shareholders, except (i) with respect to Section 6.3 (Confidentiality), this
Section 8.2 (Effect of Termination) and Article 10 (General Provisions) and
(ii) with respect to any liabilities or damages incurred or suffered by a party
as a result of the willful and material breach by the other party of any of its
representations, warranties, covenants or other agreements set forth in this
Agreement.

(b) Company Termination Fee. The Company shall pay to Parent a termination fee
of $5,000,000 (the “Company Termination Fee”) in immediately available funds in
the event that this Agreement is terminated (i) by the Company pursuant to
Section 8.1(f), or (ii) by Parent pursuant to Section 8.1(e) and, in the case of
clause (ii), (A) at any time after the date of this Agreement and before the
vote on this Agreement at the Company Shareholders Meeting, an Acquisition
Proposal with respect to the Company shall have been publicly announced and not
withdrawn and (B) the Company enters into a definitive agreement with respect to
an Acquisition Proposal, or an Acquisition Proposal is consummated, within six
(6) months following the termination of this Agreement. Payment of any amount
described in this Section 8.2(b) shall be the sole and exclusive remedy of
Parent and Merger Sub for termination of this Agreement. Any payment required to
be made pursuant to Section 8.2(b)(ii) shall be made no later than two
(2) Business Days after entering into of a definitive agreement with respect to,
or the consummation of, an Acquisition Proposal. All payments under this
Section 8.2(b) shall be made by wire transfer of immediately available funds to
an account designated by Parent. The Company acknowledges that the agreements
contained in this Section 8.2 are an integral part of the transactions
contemplated by this Agreement and that, without these agreements, Parent would
not enter into this Agreement. Accordingly, if the Company fails promptly to pay
any amount due to the other party pursuant to this Section 8.2 and, in order to
obtain such payment, Parent commences a suit that results in a judgment against
the Company for all or any portion of the amounts set forth in this Section 8.2,
the Company shall pay to Parent its costs and expenses (including reasonable
attorneys’ fees and expenses) incurred in connection with such suit, together
with interest on the aggregate amount of the fees and expenses at a rate equal
to the prime rate reported in The Wall Street Journal on the date such payment
was required to be made plus 2%.

(c) Reverse Termination Fee. Parent shall pay to the Company a termination fee
of $3,000,000 in immediately available funds in the event that this Agreement is
terminated (i) by either Parent or the Company pursuant to Section 8.1(b) and
either the Financing or the Alternative Financing shall not have been
consummated, unless either (A) the failure to consummate the Financing or the

 

58



--------------------------------------------------------------------------------

Alternative Financing was not the principal cause of the failure of the Merger
to occur, or (B) the failure to consummate the Financing or the Alternative
Financing was caused by a breach by the Company of any of its representations,
warranties, covenants or agreements set forth in this Agreement, (ii) by the
Company pursuant to Section 8.1(i), or (iii) by Parent pursuant to
Section 8.1(j). Payment of the full amount described in this Section 8.2(c)
shall be the sole and exclusive remedy of the Company for termination of this
Agreement, unless (i) this Agreement is terminated either (A) by Parent or
Company pursuant Section 8.1(b), or (B) by the Parent pursuant to
Section 8.1(j), (ii) the failure to consummate the Financing or the Alternative
Financing was not the principal cause of the failure of the Merger to occur, and
(iii) the Company has not rejected payment of the amount described in this
Section 8.2(c) on or before the third (3rd) Business Day after delivery thereof.
All payments under this Section 8.2(c) shall be made by wire transfer of
immediately available funds to an account designated by the Company. Parent
acknowledges that the agreements contained in this Section 8.2 are an integral
part of the transactions contemplated by this Agreement and that, without these
agreements, the Company would not enter into this Agreement. Accordingly, if
Parent fails promptly to pay any amount due to the other party pursuant to this
Section 8.2 and, in order to obtain such payment, the Company commences a suit
that results in a judgment against Parent for all or any portion of the amounts
set forth in this Section 8.2, Parent shall pay to the Company its costs and
expenses (including reasonable attorneys’ fees and expenses) incurred in
connection with such suit, together with interest on the aggregate amount of the
fees and expenses at a rate equal to the prime rate reported in The Wall Street
Journal on the date such payment was required to be made plus 2%.

8.3 Amendment. This Agreement may be amended by the parties hereto, whether
before or after the Company Shareholders Approval has been obtained, at any time
prior to the Effective Time; provided, however, that, after the Company
Shareholders Approval has been obtained, no amendment may be made without
further shareholder approval that by Law requires further approval by such
shareholders. This Agreement may not be amended except by an instrument in
writing signed by the parties hereto.

8.4 Waiver. At any time prior to the Effective Time, either Parent or Merger
Sub, on the one hand, or the Company, on the other hand, may (a) extend the time
for the performance of any of the obligations or other acts of the other,
(b) waive any inaccuracies in the representations and warranties of the other
contained herein or in any document delivered pursuant hereto, and (c) waive
compliance by the other with any of the agreements or conditions contained
herein. Any such extension or waiver shall be valid only if set forth in an
instrument in writing signed by Parent and the Company, but such extension or
waiver or failure to insist on strict compliance with an obligation, covenant,
agreement or condition shall not operate as a waiver of, or estoppel with
respect to, any subsequent or other failure.

8.5 Fees and Expenses. Whether or not the Merger is consummated, except as
provided in Sections 6.12(d) and 8.2, each party hereto shall be responsible and
liable for, and shall pay, the Expenses incurred by such party.

ARTICLE 9

NON SURVIVAL OF REPRESENTATIONS AND

WARRANTIES; COVENANTS; NO INDEMNIFICATION

9.1 Survival of Representations, Warranties and Covenants. None of the
representations and warranties in this Agreement or in any document or
instrument related to this Agreement shall survive the Effective Time. None of
the covenants to be performed on or before the Effective Time in this Agreement
or in any document or instrument related to this Agreement shall survive the
Effective Time; provided that this Section 9.1 shall not limit any covenant or
agreement of the parties that by its terms contemplates performance after the
Effective Time.

 

59



--------------------------------------------------------------------------------

ARTICLE 10

GENERAL PROVISIONS

10.1 [Intentionally Omitted].

10.2 Notices. Any notices or other communications required or permitted under,
or otherwise in connection with, this Agreement shall be in writing and shall be
deemed to have been duly given when delivered in person or upon confirmation of
receipt when transmitted by facsimile transmission (but only if followed by
transmittal by national overnight courier or hand delivery on the next Business
Day) or upon receipt after dispatch by registered or certified mail, postage
prepaid, or on the next Business Day if transmitted by national overnight
courier, in each case addressed as follows:

If to Parent or Merger Sub, addressed to it at:

Insituform Technologies, Inc.

17988 Edison Avenue

Chesterfield, MO (USA) 63005

Attn: General Counsel

Facsimile: (636) 530-8701

with a mandated copy, which shall not constitute notice, to:

Thompson Coburn LLP

One US Bank Plaza

St. Louis, Missouri 63101

Attn: Robert M. LaRose

Facsimile: (314) 552-7171

If to the Company, addressed to it at:

Corrpro Companies, Inc.

1090 Enterprise Drive

Medina, OH 44256

Attn: William Larkin

Facsimile: (330) 723-0694

with mandated copies, which shall not constitute notice, to:

Haynes and Boone, LLP

2323 Victory Avenue, Suite 700

Dallas, TX 75219

Attn: Thomas H. Yang

Facsimile: (214) 200-0641

10.3 Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

10.4 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of Law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon

 

60



--------------------------------------------------------------------------------

such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner to the end that transactions
contemplated hereby are fulfilled to the extent possible.

10.5 Entire Agreement. This Agreement (together with the Exhibits, Company
Disclosure Letter and the other documents delivered pursuant hereto) and the
Confidentiality Agreement constitute the entire agreement of the parties and
supersede all prior agreements and undertakings, both written and oral, among
the parties, or any of them, with respect to the subject matter hereof.

10.6 Assignment. None of this Agreement or any of the rights, interests or
obligations hereunder shall be assigned by any of the parties hereto, in whole
or in part, by operation of Law or otherwise, without the prior written consent
of the other parties, and any attempt to make any such assignment without such
consent shall be null and void. Notwithstanding the foregoing, Merger Sub may
assign, in its sole discretion, any and all rights, interests and obligations
under this Agreement to any wholly owned Parent Subsidiary without the Company’s
consent; provided, however, that no such assignment shall relieve the assigning
party of its obligations hereunder.

10.7 Parties in Interest. This Agreement shall be binding upon and inure solely
to the benefit of each party hereto and their respective successors and assigns,
and nothing in this Agreement, express or implied, other than pursuant to
Section 6.7, is intended to or shall confer upon any other Person any right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.

10.8 Mutual Drafting. Each party hereto has participated in the preparation and
drafting of this Agreement, which each party acknowledges is the result of
extensive negotiations between the parties.

10.9 Governing Law; Consent to Jurisdiction; Waiver of Trial by Jury.

(a) This Agreement shall be governed by, and construed in accordance with, the
Laws of the State of Ohio without reference to such state’s principles of
conflicts of law.

(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the state courts
of the State of Ohio or Federal court of the United States of America, located
in the State of Ohio, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or the agreements
delivered in connection herewith or the transactions contemplated hereby or
thereby or for recognition or enforcement of any judgment relating thereto, and
each of the parties hereby irrevocably and unconditionally (i) agrees not to
commence any such action or proceeding except in such courts, (ii) agrees that
any claim in respect of any such action or proceeding may be heard and
determined in such Ohio state court or, to the extent permitted by Law, in such
Federal court, (iii) waives, to the fullest extent it may legally and
effectively do so, any objection that it may now or hereafter have to the laying
of venue of any such action or proceeding in any such Ohio state or Federal
court, and (iv) waives, to the fullest extent permitted by Law, the defense of
an inconvenient forum to the maintenance of such action or proceeding in any
such Ohio state or Federal court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law. Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 10.2. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by Law.

 

61



--------------------------------------------------------------------------------

(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH
WAIVERS, (B) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS,
(C) IT MAKES SUCH WAIVERS VOLUNTARILY, AND (D) IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 10.9(c).

10.10 Execution. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement, and all
of which, when taken together, shall be deemed to constitute one and the same
agreement. The exchange of copies of this Agreement and of signature pages by
facsimile or other electronic transmission shall constitute effective execution
and delivery of this Agreement as to the parties and may be used in lieu of the
original Agreement for all purposes. Signatures of the parties transmitted by
facsimile or other electronic transmission shall be deemed to be their original
signatures for any purpose whatsoever.

10.11 Remedies Cumulative; Specific Performance. Except as otherwise provided
herein, any and all remedies herein expressly conferred upon a party hereto
shall be deemed cumulative with and not exclusive of any other remedy conferred
hereby, or by Law or equity upon such party, and the exercise by a party hereto
of any one remedy shall not preclude the exercise of any other remedy and
nothing in this Agreement shall be deemed a waiver by any party of any right to
specific performance or injunctive relief. The parties hereto agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions hereof in addition to any other
remedy to which they are entitled at Law or in equity. Each party hereto agrees
to waive any requirement for the posting of, or securing of, a bond in
connection with any such remedy.

10.12 Interpretation.

(a) When a reference is made in this Agreement to Articles, Sections, Exhibits
or Schedules, such reference shall be to an Article or Section of, or an Exhibit
or Schedule to, this Agreement unless otherwise indicated. Where a reference is
made to a Law, such reference is to such Law as amended.

(b) The words “include,” “includes” and “including” when used herein shall be
deemed in each case to be followed by the words “without limitation” to the
extent such words are not so qualified. The phrases “provided to,” “furnished
to,” and phrases of similar import when used herein, unless the context
otherwise requires, shall mean that a true, correct and complete paper copy of
the information or material referred to has been delivered to the party to whom
such information or material is to be provided. Unless the context of this
Agreement otherwise requires, (i) words of any gender include each other gender,
(ii) words using the singular or plural number also include the plural or
singular number, respectively, and (iii) the terms “hereof,” “herein,”
“hereunder” and derivative or similar words refer to this entire Agreement.

 

62



--------------------------------------------------------------------------------

10.13 Company Disclosure Letter. Any matter disclosed in any section of the
Company Disclosure Letter disclosure schedule shall, should it be apparent on
its face that is it also applicable to any other paragraph or section of the
Agreement, be considered disclosed with respect to such other paragraph or
Section of the Agreement. The provision of monetary or other quantitative
thresholds for disclosure does not and shall not be deemed to create or imply a
standard of materiality hereunder. If, subsequent to the date of this Agreement
and prior to the Closing Date, one or more events occur that render untrue any
representation or warranty of the Company (each, a “Subsequent Event”), the
Company shall deliver prior to Closing to Parent an amended or supplemental
Schedule (the “Subsequent Disclosure Schedule”) which will contain a description
of all such Subsequent Events. The existence of any Subsequent Event which is
disclosed on the Subsequent Disclosure Schedule shall not constitute any breach
by the Company of any representations or warranties hereunder or form a basis
for any indemnification or other claim by the Parent hereunder, but shall be
taken into account in determining whether conditions precedent have been
satisfied; provided, however, that the immediately preceding language is not
intended to permit the Company to alter or amend the representations and
warranties as made herein as of the date of this Agreement and shall not cure
the inaccuracy thereof as of the date of this Agreement for any purpose under
this Agreement.

[Remainder of page intentionally left blank]

 

63



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Parent, Merger Sub and the Company have caused this
Agreement to be executed as of the date first written above by their respective
officers thereunto duly authorized.

 

INSITUFORM TECHNOLOGIES, INC. By:  

/s/ J. Joseph Burgess

Name:   J. Joseph Burgess Title:   President & Chief Executive Officer FIRST
DOWN ACQUISITION CORPORATION By:  

/s/ J. Joseph Burgess

Name:   J. Joseph Burgess Title:   President & Chief Executive Officer CORRPRO
COMPANIES, INC. By:  

/s/ William V. Larkin, Jr.

Name:   William V. Larkin, Jr. Title:   President & Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT A

CERTIFICATE OF MERGER



--------------------------------------------------------------------------------

EXHIBIT B

COMPANY CLOSING CERTIFICATE

CLOSING CERTIFICATE

OF

CORRPRO COMPANIES, INC.

[            ] [    ], 2009

Pursuant to and in accordance with Section 7.2(c)(i) of that certain Agreement
and Plan of Merger dated January [    ], 2009 (the “Agreement”) by and among
Insituform Technologies, Inc. (“Parent”), First Down Acquisition Corporation
(“Merger Sub”), and Corrpro Companies, Inc. (the “Company”), the undersigned on
behalf of the Company do hereby represent, warrant, and certify to Parent and
Merger Sub that (each capitalized term used and not defined herein shall have
the meaning assigned to such term in the Agreement unless the context clearly
requires otherwise):

1. The representations and warranties of the Company contained in the Agreement,
in each case disregarding and without giving any effect to all qualifications
and exceptions contained therein relating to materiality or Material Adverse
Effect, shall be true and correct as of the Effective Time (except that those
representations and warranties that address matters only as of a particular date
need only be true and correct as of such date), except where the failure of such
representations and warranties to be so true and correct has not had and would
not reasonably be expected to have a Material Adverse Effect;

2. The Company shall have performed or complied in all material respects with
all agreements and covenants required by the Agreement to be performed or
complied with by it on or prior to the Effective Time; and

3. That the undersigned signatories are authorized, in the capacity of such
undersigned signatory as a duly elected or appointed and qualified and acting
officer, partner, manager, member, trustee, agent, or attorney-in-fact of the
Company, to execute and deliver this Closing Certificate on behalf of the
Company.

[Remainder of Page Intentionally Left Blank; Signature Page(s) To Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed and delivered this Closing
Certificate of behalf of the Company effective as of the date first written
above.

 

CORRPRO COMPANIES, INC. By:  

 

Name:  

 

Title:   Chief Executive Officer By:  

 

Name:  

 

Title:   Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT C

PARENT CLOSING CERTIFICATE

CLOSING CERTIFICATE

OF

INSITUFORM TECHNOLOGIES, INC.

[            ] [    ], 2009

Pursuant to and in accordance with Section 7.3(c)(i) of that certain Agreement
and Plan of Merger dated January [    ], 2009 (the “Agreement”) by and among
Insituform Technologies, Inc. (“Parent”), First Down Acquisition Corporation
(“Merger Sub”), and Corrpro Companies, Inc. (the “Company”), the undersigned on
behalf of the Parent hereby represent, warrant, and certify to the Company that
(each capitalized term used and not defined herein shall have the meaning
assigned to such term in the Agreement unless the context clearly requires
otherwise):

1. The representations and warranties of Parent contained in the Agreement, in
each case disregarding and without giving any effect to all qualifications and
exceptions contained therein relating to materiality or Material Adverse Effect,
shall be true and correct as of the Effective Time (except that those
representations and warranties that address matters only as of a particular date
need only be true and correct as of such date), except where the failure of such
representations and warranties to be so true and correct has not had and would
not reasonably be expected to have a Material Adverse Effect;

2. Parent shall have performed or complied in all material respects with all
agreements and covenants required by the Agreement to be performed or complied
with by it on or prior to the Effective Time; and

3. That the undersigned signatories are authorized, in the capacity of such
undersigned signatory as a duly elected or appointed and qualified and acting
officer, partner, manager, member, trustee, agent, or attorney-in-fact of
Parent, to execute and deliver this Closing Certificate on behalf of Parent.

[Remainder of Page Intentionally Left Blank; Signature Page(s) To Follow]

Signature Page to Closing Certificate of Insituform Technologies, Inc.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed and delivered this Closing
Certificate on behalf of Parent effective as of the date first written above.

 

INSITUFORM TECHNOLOGIES, INC. By:  

 

Name:  

 

Title:   Chief Executive Officer By:  

 

Name:  

 

Title:   Chief Financial Officer

Signature Page to Closing Certificate of Insituform Technologies, Inc.



--------------------------------------------------------------------------------

EXHIBIT D

MERGER SUB CLOSING CERTIFICATE

CLOSING CERTIFICATE

OF

FIRST DOWN ACQUISITION CORPORATION

[                    ] [    ], 2009

Pursuant to and in accordance with Section 7.3(c)(i) of that certain Agreement
and Plan of Merger dated January [    ], 2009 (the “Agreement”) by and among
Insituform Technologies, Inc. (“Parent”), First Down Acquisition Corporation
(“Merger Sub”), and Corrpro Companies, Inc. (the “Company”), the undersigned on
behalf of Merger Sub do hereby represent, warrant, and certify to the Company
that (each capitalized term used and not defined herein shall have the meaning
assigned to such term in the Agreement unless the context clearly requires
otherwise):

1. The representations and warranties of Merger Sub contained in the Agreement,
in each case disregarding and without giving any effect to all qualifications
and exceptions contained therein relating to materiality or Material Adverse
Effect, shall be true and correct as of the Effective Time (except that those
representations and warranties that address matters only as of a particular date
need only be true and correct as of such date), except where the failure of such
representations and warranties to be so true and correct has not had and would
not reasonably be expected to have a Material Adverse Effect;

2. Merger Sub shall have performed or complied in all material respects with all
agreements and covenants required by the Agreement to be performed or complied
with by it on or prior to the Effective Time; and

3. That the undersigned signatories are authorized, in the capacity of such
undersigned signatory as a duly elected or appointed and qualified and acting
officer, partner, manager, member, trustee, agent, or attorney-in-fact of Merger
Sub, to execute and deliver this Closing Certificate on behalf of Merger Sub.

[Remainder of Page Intentionally Left Blank; Signature Page(s) To Follow]

 

A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Merger Sub has executed and delivered this Closing
Certificate effective as of the date first written above.

 

FIRST DOWN ACQUISITION CORPORATION By:  

 

Name:  

 

Title:   Chief Executive Officer By:  

 

Name:  

 

Title:   Chief Financial Officer

 

A-2